a’ Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 1 of 53

IN THE CIRCUIT COURT OF THE 11"
JUDICIAL CIRCUIT IN AND FOR DADE
COUNTY, FLORIDA

550 SEABREEZE DEVELOPMENT, LLC
Plaintiffs,
Vv. CASE NO.:

 

‘ILLINOIS UNION INSURANCE COMPANY,

Defendants,
/

COMPLAINT FOR DECLARATORY RELIEF

Plaintiff, 550 Seabreeze Development, LLC (hereinafter "550 Seabreeze"), by and through
their undersigned counsel, sues, Defendant, Illinois Union Insurance Company, and alleges as
follows:

GENERAL ALLEGATIONS

1. This is an action for Declaratory Relief which creates proper jurisdiction with this
Court pursuant to FL. St. §§86.011 and 86.021.

Ds That at alll times material hereto the Plaintiff, 550 Seabreeze, was a Florida limited
liability company, licensed to and conducting business in the State of Florida at 19501 Biscayne
Blvd., Ste. 400, Aventura, FL 33180. 550 Seabreeze at all times material hereto was doing
business as 550 Seabreeze. |

3. That the Defendant, Illinois Union, is a Foreign corporation with its principle place
of business in Chicago, Illinois, and was licensed to and in fact was conducting business in the

state of Florida and more specifically in Miami-Dade County by issuing the subject policy.

EXHIBIT

pees

Page | 1: Complaint — 550 Seabreeze Development, LLC

 
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 2 of 53

IDENTIFICATION OF THE PARTIES

4, 550 Seabreeze was developing or constructing a 12-story hotel located at 550
Seabreeze Blvd., Ft. Lauderdale, Florida known as Las Olas Group/indigo Hotel hereinafter
referred to as the “insured project’.

5. 550 Seabreeze is the named insured under the below described Illinois Union
policy of insurance which had an effective date of June 1, 2017 through December 15, 2017. This
policy period. covers the date of loss of September 10, 2017.

6. For the purposes of convenience to the parties and to this Court, the Plaintiff and
all additional insured's will collectively be referred to at 550 Seabreeze.

7. The Defendant, Illinois Union, is an insurance carrier that did in fact issue a policy
to Plaintiff providing Builder’s Risk Insurance Coverage for the Insured Project bearing Policy
Number 108881579001 to Plaintiff, 550 Seabreeze. Said Policy and the Declaration Sheet
pertaining thereto is attached hereto as Composite Exhibit “A”). Said policy does in fact provide
coverage for the subject loss and was in full force and effect. at all times material hereto.

FACTS GIVING RISE TO THIS CAUSE OF ACTION ©

8. On or about September 10, 2017, the Insured Project sustained direct physical
damagel/loss. Said loss was estimated to be One Million Eight Hundred Sixty-Three Thousand
Three Hundred Forty-One and 95/100 Dollars ($1,863,341.95). Damages are still being realized
and Plaintiff reserves the right to submit additional damage/loss calculations.

9. The majority of known damages were to the interior of the Insured Project and

caused by rain.

10. Accordingly, 550 Seabreeze made a claim against the subject Illinois Union policy
in the amount of One Million Eight Hundred Sixty-Three Thousand Three Hundred Forty-One and

95/100 Dollars ($1,863,341.95) under the “Rain, Sleet Ice, or Snow Limited Coverage"

endorsement.

Page | 2: Complaint — 550 Seabreeze Development, LLC
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 3 of 53

11. The “Rain, Sleet, Ice, or Snow Limited Coverage” endorsement has a Two
Hundred Fifty Thousand Dollars ($250,00.00) deductible for claims made thereunder.

12. __ {llinois Union adjusted the subject claim and valued the loss of One Million One
Hundred Thirty-Nine Thousand Five Hundred Six and 66/100 Dollars ($1,139,506.66).

13. Despite multiple demands, Illinois Union failed and/or refused to pay One Million
Six Hundred Thirteen Thousand Three Hundred Forty-One and 001/00 Dollars ($1,613,341.00)
(the difference between the amount claimed, One Million Eight Hundred Sixty-Three Thousand
Three Hundred Forty-One and 95/100 Dollars ($1,863,341.95), and the deductible of Two
Hundred Fifty Thousand Dollars ($250,000.00).

14, Likewise, Illinois Union failed to even pay Eight Hundred Eighty-Nine Thousand
Five Hundred Six and 66/100 Dollars ($889,506.66) which represents the difference between
Illinois Union valuation of loss’ One Million One Hundred Thirty-Nine Thousand Five Hundred Six
and 66/100 Dollars ($1,139,506.66) and the deductible of Two Hundred Fifty Thousand Dollars
($250,000.00).

| 15. Rather Illinois Union asserts that the “Named Windstorm” deductible is applicable
for this loss. Said deductible is calculated by Illinois to be One Million Five Hundred Thousand
and 00/100 Dollars ($1,500,000.00). Accordingly, it is Illinois’ position that no monies are owed
under either loss calculation in that the deductible exceeds both calculations.
COUNT I - DECLATORY JUDGMENT
Plaintiff herein reincorporates and realleges paragraphs 1 through 15 above as more fully

set forth herein below:

16. The current and genuine dispute arises from a disagreement between 550

Seabreeze and Illinois Union with regard to the interpretation of the deductible provisions under

the subject policy.

 

1 Plaintiff does not consent to Illinois Union’s valuation.

Page [ 3: Complaint ~ 550 Seabreeze Development, LLC
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 4 of 53

17. It is unquestioned that Plaintiff has complied with all conditions precedent under
the policy and further that there is coverage under the policy for the subject loss.

18. {illinois Union has taken the position that the applicable deductible is the ‘Named
Windstorm” deductible and that said deductible amount exceeds the amount claimed under the
policy.

19. 550 Seabreeze disagrees with Illinois Union and contends that the applicable
deductible under the subject policy is the “Rain, Sleet Ice, or Snow Limited Coverage
Endorsement” which triggers payment under the policy under either damage calculation.

20. As such, Plaintiff is now in doubt as to its rights under the Illinois Union policy and
hereby requests this court to declare its rights and obligations under Illinois Union's policy.

21. In addition, there is a genuine dispute between the parties concerning questions
of law as it would apply to the subject policy which the Plaintiff believes requires intervention by
this Court pursuant to FL. St. §§86.011 and 86.021 to determine the respective rights and
obligations of the parties herein.

| 22. To wit, the Plaintiff believes that the applicable deductible is the applicable “Rain,
Sleet, !ce or Snow Limited Coverage” endorsement in the amount of Two Hundred Fifty Thousand
Dollars ($250,000.00).

23. To the contrary, the Defendant is claiming that the applicable deductible is the

Windstorm Deductible (5% or $1,500,000.00). °

24. This Court has jurisdiction to make this determination pursuant to FL. St. §§86.011

and 86.021.

25. Based upon this actual and genuine dispute, the subject Declaratory Judgment
Action has been filed and Plaintiff has been forced to retain the undersigned counse! and has

agreed to pay him a reasonable fee for his services.

Page | 4: Complaint — 550 Seabreeze Development, LLC
Jf

Gase 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 5 of 53

WHEREFORE, based on the foregoing, Plaintiff hereby requests that this Court declare
Plaintiff's rights under the subject policy as follows:

a). That the subject policy was in full force and effect at the time of the loss;

b). that there is coverage under the subject policy for the subject loss;

c). that the “Rain, Sléet, Ice or Snow Limited Coverage” deductible of Two
Hundred Fifty Thousand Dollars ($250,000.00) is applicable and not the “Named
Windstorm" deductible in the amount of One Million Five Hundred Thousand and 00/100
Dollars ($1,500,00.00) as alleged by lilinois Union;

d). That Illinois Union has a duty to pay or indemnify Plaintiff for any and all
damages in excess of the Two Hundred Fifty Thousand Dollars ($250,000.00) “Rain,
Sleet, Ice or Snow Limited Coverage” deductible; and

e). That the Plaintiff is entitled to attorney fees and costs for pursuing this action
pursuant to F.S. 86.011 and F.S. 86.021 and F.S. 627.0426

COUNT II - BREACH OF CONTRACT
Plaintiff herein reincorporates and realleges Paragraphs 1 through 14 above as more fully

set forth herein;

26. Plaintiff, 550 Seabreeze, and Defendant, Illinois Union, entered into a contract for
insurance wherein Plaintiff, 550 Seabreeze, was to pay premiums in exchange for Defendant,
Illinois Union, issuing a Builder's Risk Insurance Policy (Policy No. 108881579001) and to adjust,
and in good faith pay claims, made thereunder.

27. Plaintiff has made all premium payments and has fulfilled all conditions precedent
to bring this claim.

28. Defendant has issued the subject policy of Builder’s Risk Insurance, however, has
failed to adjust and pay Plaintiff's claim stemming from the “direct physical damages/loss’”

sustained by Plaintiff on September 10, 2017, despite repeated demands by Plaintiff.

Page | 5: Complaint — 550 Seabreeze Development, LLC
' Case 1:19-cv-24611-RNS Document 1-2 Enteréd on FLSD Docket,11/06/2019 Page 6 of 53

29, Accordingly, ‘Defendant is in breach of its. obligations under the subject policy of
insurance. , | | |
WHEREFORE, Plaintiff requests a Judgment finding the Defendant in breach of the
subject policy of insurance, and award damages to the Plaintit for said breach as allowed bythe
smice policy, and Lt fees and costs pursuant to F.S. 627.426. _
"Dated this 2Z" day of September 2019 :

   

2
SCOTT R. SCHOMBER,£SQ——
“Florida Bar No.: 882488

5900 N. Andrews Avenue, Suite 710

Phone: (305) 933-5565 .

Fax: (305) 933-5596
.. sschomber@meconnaughhay. com
- anelson@mecconnaughhay.com

Attorney for Plaintiff

Page | 6: Complaint — 550 Seabreeze Development, LLC
@dse 1:19-cv-24611-RNS. Document 1-2. Entered on FLSD Ddcket 11/06/2019 Page 7 @)

Surplus Lines Declarations Westches le

A Chubb. Company

l 734 copa 10.20

 

| Policy No. 108881479 004 | Renewal of. NEW

 

NAMED INSURED & MAILING ADDRESS

 

550 Seabreeze Development LLC
19501 Biscayne Blvd Suite 400
Aventura, FL 33180

FLORIDA REGULATORY AGENCY.

SURPLUS LINES INSURERS’ POLICY RATES
AND FORMS ARE NOT APPROVED BY ANY

 

 

POLICY PERIOD

 

When Coverage Ends: 12/15/2017

When Coverage Begins: 06/01/2017 12:01 A. M. Local Time At Named Insured's Address

12:01 A. M. Local Time At Named Insured's Address

 

 

INSURING COMPANY Producer's Name & Address:

 

 

illinois Union Insurance Company

AMWINS BROKERAGE OF GEORGIA LLC
3630 PEACHTREE ROAD NE SUITE 1700
ATLANTA, GA 30326

 

Producer No: 277387

 

 

THIS.INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES LAW. PERSONS INSURED BY
SURPLUS LINES CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA INSURANCE GUARANTY
ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE OBLIGATION OF AN INSOLVENT
UNLICENSED INSURER.

SURPLUS LINES INSURERS' POLICY RATES AND FORMS ARE NOT APPROVED BY ANY FLORIDA
REGULATORY AGENCY.

SLPD (03/08)

 

Surplus Lines Agent's Name: Michael Orren Christian

_[ Surplus Lines Agent's Address: 3630 Peachtree Road NE St. 1700

Atlanta, GA 30326 __

Surplus Lines Agent's License #: ‘A046973 2
Producing Agent's Name: ___Marltza Valcarce - License FROTOOGB

Producing Agent's Address: 9850 NW 41st Street; Suite 100
“Miami, FL 33178

 

This Insurance Is issued pursuant to the Florida Surplus Lines Law. Persons Insured by
surplus lines carriers do not have the protection of the Florida Insurance Guaranty Act

to the extent of any right of recovery for the obligation of an Insolvent unlicensed
Insurer.

 

 

Premium: $80, 000.00 Tax:$4,001.75__ Servos Fee $80.04 ari
EMPA Surcharge: $4.00 ___ Broker Fee:$35.00 oo
Inspectlon Fee:$0.00 Policy Fee: licy Fee: $0.00

Surplus Lines Agent's Countersignature: De Ob

 

 

 

EXHIBIT

if
€dse 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Ddcket 11/06/2019 Page 8 of 53

Common Policy Declarations | Westchester

 

. A Chubb Company
Policy Number: 108881479 001 Company Name: Illinois Union Insurance Company
Named Insured.& Mailing Address: Producer's Name & Address:
550 Seabreeze Development LLC AMWINS BROKERAGE OF GEORGIA LLC
19501 Biscayne Blvd Suite 400 3630 PEACHTREE ROAD NE SUITE 1700
Aventura, FL 33180 ATLANTA, GA 30326
277387 - New .

General Policy Business Description: Limited Liability Corporation
Information When Coverage Begins: 06/01/2017 12:01 A.M. Local Time at Named Insured’s Address

When Coverage Ends: . 12/15/2017 12:01 A.M. Local Time at Named Insured’s Address

in return for the payment of premium, and subject to all the terms and conditions of this policy,
we agree to provide the insurance as stated In this policy.

The premium for this policy is indicated below next to the applicable Coverage Form(s).
Coverage Form

 

 

 

 

 

 

 

 

 

Construction Risk $ 80,000
$
$
$
$
$.
$
—_ seep hese ptt certo
$
Total Premlum: $ 80,000
Total Assessments, Fees, Surcharges, Taxes: $ a)
Total Amount Due: $ 80,000
Minimum Earned Premium: $ 20,800

 

Attached Forms See Forms Schedule CPis2
Information

 

 

Authorization Information

  

7“ JOHN J, LUPICA. President
Authorized Representative

Date: 6/8/2017

These Declarations together with the Coverage Declarations, Common Policy Conditions and Coverage
Conditions (if applicable), Coverage Form(s) and Forms and Endorsements, if any, issued to form a part
thereof, complete the above numbered policy.

BB-5W58a (09/11) Chubb, 2016. All rights reserved, Page 1 of 1
' ;
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 9 of 53
Forms Schedule

Company: Illinois Union Insurance Company

SYM: IMC Policy ID: 108881479 001
“Policy Period When Coverage Begins: 06/01/2017 12:01 A.M. Local Time Ai Named Insured's Address
When Coverage Ends: 12/15/2017 12:01 A.M. Local Time At Named Insured’s Address

 

Applicable to Form No. and Description

all Coverage WSG-084 (05/11)-Surplus Lines Broker Notice

Parts SLPD (03/08)-Surplus Lines Declarations

BB-5W58a (09/11)-Common Policy Declarations

ALL-21101 (11/06)-Trade or Economic Sanctions Endorsement
SL-44730 (11/14)-Service Of Suit Endorsement - Florida

ALL-20887 (10/06)-CHUBB Producer Compensation Practices & Policies
ALL-5X45 (11/96)-Questions About Your Insurance

IL P 001 (01/04)-U.S. Treasury Departments' Office of Foreign Assets Control
("OFAC") Advisory Notice to Policyholders

 

Commercial Form No. and Description

Inland Marine ACE0727 (10/15)-Construction Risk Declarations

ACE0728 (10/15)-Construction Risk Coverage Form

ACE0210 (01/08)-Nuclear, Biological, Chemical, Radiological Exclusion
ACE0782 (08/14)-Protective Safeguards Endorsement

ACE0812 (10/15) -Rain, Sleet, Ice Or Snow Limited Coverage Endorsement
ALL-10750 (01/15)-Terrorism Exclusion Endorsement

TRIA24 (01/15)-Policyholder Disclosure Notice of Terrorism Insurance Coverage
MA-608255p (04/15)-Clalms Directory Property and Inland Marine

LD-5$23j (03/14)-Signature Endorsement

 

 

 

Form CPfs2 (12/10)
{
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 10 of 53

Westchester

 

A Chubb Company
CONSTRUCTION RISK
DECLARATIONS |
SYM: IMC Policy ID: 108881479 001 . Company Name: Illinois Union Insurance Company
NAMED INSURED & Mailing Address Producer's Name & Address
550 Seabreeze Development LLC AMWINS BROKERAGE OF GEORGIA LLC
19501 Biscayne Blvd Suite 400 3630 PEACHTREE ROAD NE SUITE 1700
Aventura, FL 33180 : ATLANTA, GA 30326 ,
277387

General
Policy When Coverage Begins: 06/01/2017 12:01 A.M. Local Time at the NAMED
Information INSURED's Address

When Coverage Ends: 12/15/2017 12:01 A.M. Local Time at the NAMED

INSURED's Address

In return for the payment of premium and subject to all the terms and conditions of this Pollcy,
the Company agrees to provide the insurance as stated in this Policy.

Whenever “NCP” is shown below it denotes no coverage has been purchased and no ‘coverage is
provided. Whenever “NA” is shown below it denotes “Not Applicable" to that coverage, deductible, Sub-
limit of Insurance, or other policy provision.

 

I. Description, Location and Estimated Completed Value of the INSURED PROJECT at Policy Inception

A. Estimated construction contract price: $30,000,000

B. Value of all property not declared in A. above to be insured by this Policy and intended for
installation under the construction contract, whether supplied by the INSURED PROJECT

owner(s) or others(s): $0 .
C. Estimated Completed Value of the INSURED PROJECT at Policy Inception: $30,000,000
D. INSURED PROJECT Name: Las Olas Group// Indigo Hotel

E. INSURED PROJECT Deseription/Construction: Construction of a 12 story hotel, 223,275 square
feet, with 136 rooms, and 191 vehicle parking facility on the lower level of the building.
Construction originally started in May 2015. Construction is steel with masonry concrete.

F. {NSURED PROJECT Site: 550 Seabreeza Bivd, Ft Lauderdale, Florida, 33316

 

II. Limits of
Insurance

$30,000,000 (100%) partof $30,000,000 Per OCCURRENCE

The Company will pay no more for direct physical LOSS in any one OCCURRENCE than the above
Limit of Insurance. In addition, the Company will not pay for more than its proportionate share (100 %)
of the following Sub-limits of Insurance and Annual Aggregate Sub-limits of Insurance, which are part

of, and not in addition to, the Limit of Insurance above:

Sub-llmits of Insurance
A. Physical LOSS to the INSURED PROJECT $ 30,000,000

ACE0727 (10/15) ©Chubb. 2016. All rights reserved. Page 1 of 5
»' Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 11 of 53

Westchester

A Chubb Company
B. Delay in Opening (per Form Number ACE0729) $ Not Covered
C. EXISTING PROPERTY $ Included
D. Damage to EXISTING PROPERTY - Limited , $ Not Covered
E. Property in Transit per Conveyance $ 500,000
F. Temporary Off-site Storage and Off-site Staging Areas, any onelocation $ 500,000
G. Expediting and Extra Expenses 20% of the insured physical LOSS, or
$500,000 ; whichever_is less
H. Debris Removal 25% of the insured physical LOSS, or
$1,000,000 _; whichever is less
|. Trees, Shrubs and Plants $ 100,000
J. .Protection Service Charges $ 50,000
K: Fire Protective Equipment Recharge $ 25,000
L. Valuable Papers and Records $ 50,000
M. Claim Preparation Expenses $ 25,000
N. Protection of Insured Property Pre-LOSS $ 25,000
O. Architects and Engineers Fees $ 25,000
P. Office and Construction Trailers/Semi-trailers and their Contents $ 1,000
Q. Ordinance or Law $ 500,000
R. TESTING $ Per Form
S. Business Personal Property $ 1,000
T. Contract Penalty $ 1,000
U. TOWER CRANE Re-Erection Expense $ Not Covered
V. NAMED WINDSTORM $ 30,000,000
Annual! Aggregate Sub-limits of Insurance
if a Sub-limit of Insurance is shown below for FLOOD or EARTH
MOVEMENT, the applicable Excluded Cause of LOSS contained in the
Construction Risk Coverage Form is deleted.
A. FLOOD | Per OCCURRENCE $ 25,000,000
Annual Aggregate $ 25,000,000
B. EARTH MOVEMENT Per OCCURRENCE $ _ 25,000,000
. Annual Aggregate $ 25,000,000
C. Pollution or Per OCCURRENCE $ 25,000
Contamination Clean-Up Annual Aggregate $ 25,000
D. Limited Coverage for . Per OCCURRENCE $ Not Covered
FUNGUS, Wet Rot, Dry Rot or Bacteria Annual Aggregate $ Not Covered

 

ACE0727 (10/15) ©Chubb. 2016. All rights reserved. Page 2 of 5
+’ Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Doéket 11/06/2019 Page 12 of 53 |

Westchester

A Chubb Company

lll. Escalation Clause

IV. Deductibles ¢95 q99

A.

E.

F.

The Sub-limit of Insurance for Physical LOSS to the INSURED PROJECT stated above is
considered an estimate. Should any increase in the Estimated Completed Value of the

INSURED PROJECT occur, the Sub-limit of Insurance for Physical LOSS to the INSURED
PROJECT will automatically increase to reflect the change concurrently, subject fo a
maximum increase of 0 % of the original Sub-limit of Insurance stated above. The Per
OCCURRENCE Limit of Insurance stated above will increase by the same amount.

This clause does not apply to other Sub-limits of Insurance, including Delay in Opening, if
endorsed to this Policy, nor does it apply to the Annual Aggregate Sub-limits of Insurance.

LOSS in any one OCCURRENCE caused by
or resulting from FLOOD

Subject to a maximum deductible of:

. LOSS in any one OCCURRENCE caused by

or resulting from EARTH MOVEMENT
Subject to a maximum deductible of:

_ LOSS in any one OCCURRENCE

caused by or resulting from WATER DAMAGE
Subject to a maximum deductible of:

. LOSS in any one OCCURRENCE causéd by

or resulting from-NAMED WINDSTORM
Subject to a-maximum deductible of:

LOSS in any one OCCURRENCE
caused by or resulting from TESTING

LOSS in any one OCCURRENCE caused by
or resulting from N/A

 

V.. Rates and Adjustment

Coverage Type — Rate
INSURED PROJECT Physical LOSS Various
Delay in Opening: - Not Covered
TESTING (N/A days) N/A

TESTING (N/A days) Delay in Opening N/A

Total Deposit Premium

Subject to a minimum earned premium of $20,800

ACE0727 (10/15)

©Chubb. 2016. All rights reserved.

direct physical LOSS in any one OCCURRENCE except;

Per $100 Annual

Per $100 Annual

Per $100 Term

 

Per $100 Term

250,000 or 5 %
“NIA

50,000 or N/A %

N/A

250,000 or N/A %

N/A

250,000 or 5%

N/A

25,000 or WA %

NCP orN/AA%

Term Deposit

80,000

N/A
N/A
N/A
80,000

Page 3 of 5
‘ Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 13 of 53

 

Vi. Extension of Term

 

Vil. Additional
NAMED INSURED
Information

Westchester

A Chubb Company

This Policy may be extended for a period not to exceed (0 ) days from the original expiration
date shown above, subject to the same terms and conditions in effect at the time of the
extension, and subject to a pro-rata additional premium, exclusive of TESTING.

NOTE: Premium rates applicable to coverage during the period of June ‘1st through
November 30" (NAMED WINDSTORM Season) may differ from rates applicable during the
period December ‘st through May 31®, and additional premium for extensions will reflect
those pricing differences. .

The TESTING PERIOD may be extended for a period not to exceed (0) days from the
number of days for TESTING stated in V. Rates and Adjustment above, subject to the same
terms and conditions in effect at the time of the extension, and subject to an additional
premium based upon the number of days of the extension period.

The NAMED INSURED must request these extensions in writing and receive acceptance
from the Company prior to the original expiration date of this Policy. If the NAMED INSURED

does not provide the aforementioned written extension request(s), coverage provided
hereunder shall terminate on the original expiration date stated in this Policy.

Straticon LLC d/b/a Straticon Construction Services

Jawof 515 Seabreeze, LLC 19501 Biscayne Blvd. Sulte 400, Aventura, FL 33180

 

 

 

VII. Mortgagee and
Loss Payee
Information

The Bancorp Bank
409 Silverside Road, Suite 105
Wilmington, DE 19809

 

 

 

IX. Attached Forms
Information

ACE0727 (10/15)

See Forms Schedule CPfs2

©Chubb. 2016. All rights reserved. Page 4 of 5
'” Case 1:19-cv-24611-RNS Dbcument 1-2 Entered on FLSD Docket 11/06/2019 Page 14 of 53

~ Westchester

A Chubb Company

Date: 06/08/2017

 

Authorized Representative

ACE0727 (10/15) @Chubb. 2016. All rights reserved. | Page 5 of §
‘Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dobket 11/06/2019 Page 15 of 53

CHUBBE

CONSTRUCTION RISK COVERAGE FORM

Words and phrases that appear in CAPITALS are defined in this Policy. Refer to PART F.
DEFINITIONS section in this Policy.

PART A
INSURING AGREEMENT

This Policy, subject to the terms, conditions and exclusions stated herein or endorsed hereto, insures
against direct physical LOSS to property of every kind and description intended to become a
permanent part of, or be consumed in, the construction, fabrication, assembly, installation, erection or
alteration of the INSURED PROJECT, as described on the Declarations and for which values have
been declared and deposit premium paid. If not covered by other insurance and if values have been
declared to the Company for deposit premium calculation, this Insuring Agreement shall include
coverage for TEMPORARY STRUCTURES.

PART B
LIMITS OF INSURANCE

The Company will pay no more for direct physical LOSS in any one OCCURRENCE than the amount
stated on Section Il. of the Declarations, subject to the following:

1. Sub-limits of Insurance

The Company will pay no more for direct physical LOSS in any one OCCURRENCE than the
Sub-limit of Insurance stated on Section I! of the Declarations for each applicable Coverage or

Extension of Coverage.

If a Sub-Limit of insurance for NAMED WINDSTORM is stated on the Declarations that does
not state "Included" or is less than the Limit of Insurance Per OCCURRENCE stated on the
Declarations, the most the Company will pay for under this Policy in any one OCCURRENCE
from a NAMED WINDSTORM for all Coverage(s) and Extensions of Coverage in or endorsed
on this Policy, including the Delay in Opening Coverage, is the Sub-limit of Insurance for
NAMED WINDSTORM stated on the Declarations.

2. . Annual Aggregate Sub-limits of Insurance

Notwithstanding the foregoing, and irrespective of the stated Limit of Insurance or Sub-limits of
Insurance on the Declarations, the most the Company will pay for direct physical LOSS in any
one OCCURRENCE, and in the aggregate for direct physical LOSS from all OCCURRENCES
in any one Policy year for all Coverage(s) and Extensions of Coverage in or endorsed on this
Policy, including the Delay in Opening Coverage, is the Annual Aggregate Sub-limit(s) of
Insurance stated on the Declarations.

These Sub-limits of Insurance and Annual Aggregate Sub-limits of Insurance are part of, and not in
addition to, the Limit of Insurance per OCCURRENCE stated on the Declarations.

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 1 of 25
“* Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 16 of 53

CHUBE

PART C
EXTENSIONS OF COVERAGE

This Policy, subject to all the terms, conditions and exclusions stated herein or endorsed hereto, is
extended to insure the following extensions of coverage if a dollar value is stated in the applicable
Sub-limit(s) of Insurance or Annual Aggregate Sub-limit(s) of Insurance on the Declarations,

1. EXISTING PROPERTY

The Company will pay for direct physical LOSS by an insured peril to the EXISTING
PROPERTY at the INSURED PROJECT site.

For the purposes of this Extension of Coverage, EXISTING PROPERTY does not include any
personal property or underground utilities of any kind.

2. Damage to EXISTING PROPERTY -— Limited

The Company will pay for direct physical LOSS by an insured peril to the EXISTING
PROPERTY at the INSURED PROJECT Site. Coverage for such EXISTING PROPERTY
applies only: (1) when the insured property is contained within or is attached to the EXISTING
PROPERTY; and (2) to the extent LOSS arises out of the contractor's performance of work on
or within the EXISTING PROPERTY.

For the purposes of this Extension of Coverage, EXISTING PROPERTY does not include
personal property or underground utilities of any kind.

The Company will not pay for LOSS to EXISTING PROPERTY caused by or resulting from the
following:

A. Mechanical breakdown, including rupture or bursting caused by centrifugal force;

B. Electrical injury or disturbance caused by electrical currents artificially generated;

C. Interruption of incoming electricity, fuel, water, gas, steam, refrigerant or other services
except as specifically covered in this policy or unless such interruption of services directly
result in physical LOSS not otherwise excluded by this policy.

D. Explosion, rupture or bursting of steam boilers, steam pipes, steam turbines or steam
engines owned, leased or operated under the Insured's (including Additional Insured’s)
control. Direct physical LOSS caused by or resulting from explosion of gases or fuel within
the furnace or any fired vessel or within the flues or passages through which the gases or

combustion pass is covered.
E. LOSS caused by or resulting from EARTH MOVEMENT, FLOOD, NAMED WINDSTORM

or the peril of wind.

F. Any Delay in Opening coverage, including, but not limited to; Loss of RENTAL INCOME,
Loss of BUSINESS INCOME, SOFT COSTS/ADDITIONAL EXPENSES.

G. Any Extension of Coverage for Expediting and Extra Expenses.

Exclusions A, B and C apply unless direct physical LOSS by an insured peri! ensues and then this policy
insures only such ensuing direct physical LOSS. so

3. Property in Transit

Property in due course of transit that is intended to become a permanent part of, or be
consumed in the INSURED PROJECT and subject to the following additional conditions:

A. Coverage shall attach upon commencement of loading and cease upon completion of
unloading.

B. No coverage is provided for airborne shipments.

ACE0728 (10/15) @Chubb. 2016. All rights reserved. Page 2 of 25
' 1 {
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 17 of 53

CHUBE’

C. No coverage is provided for waterbome shipments except on coastal and inland
waterways.

D. This Extension of Coverage shall be void if the NAMED INSURED enters into any
agreement with a carrier, releasing them from their common law or statutory fiability or
agreeing that this Policy shall in any way inure to the benefit of such carriers. However,
the NAMED INSURED may, without prejudice to this Extension of Coverage, accept such
bills of lading, receipts, or contracts of transportation as are ordinarily issued by carriers
containing a limitation as to the value of insured property.

4, Temporary Off-Site Storage and Off-Site Staging Areas

Property to be used in, or incidental to, completion of the INSURED PROJECT while located in
temporary off-site storage or off-site staging areas away from the INSURED PROJECT site
anywhere within the Policy territory, excluding property:

A. Located at the manufacturer's or supplier's site while being manufactured or processed; or

B. While in due course of transit if such equipment is the property of, or in the care, custody and
control of a manufacturer or supplier.

§. Expediting and Extra Expenses

In the event of direct physical LOSS insured hereunder, and occurring during the Policy period,
the Company will pay for the reasonable and necessary extra costs to make temporary repairs,
and to expedite the permanent repair or replacement of the insured property which is damaged
by an insured peril; including additional wages for overtime, night work, and work on public
holidays and the extra costs of express freight or other rapid means of transportation. In addition,
the Company will pay for the reasonable and necessary Extra Expense incurred during the period
of restoration and repair that are over and above the total costs that would normally have been
incurred during the same period of time had no direct physical LOSS occurred. Extra Expense
shall include equipment rental, emergency expenses, temporary use of property, demobilization
and remobilization of equipment and facilities and other expenses necessarily incurred to reduce
LOSS; excluding however, any coverage provided by the Delay in Opening Endorsement if
endorsed to this Policy.

6. Debris Removal

The Company will pay the expense incurred in the removal of debris of the damaged insured
property under this Policy, as a result of direct physical LOSS to insured property by an
insured peril.

The Company will not pay the expense to:

A. Extract CONTAMINANTS OR POLLUTANTS from the debris; or

B Extract CONTAMINANTS OR POLLUTANTS from land or water, or

C. Remove, restore or replace contaminated or polluted land or water, or

D Remove or transport any property or debris to a site for storage or decontamination
required because the property or debris is affected by CONTAMINANTS OR

POLLUTANTS whether or not such removal, transport, or decontamination is required
by law or regulation.

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 3 of 25
"© Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 18 of 53

10.

11.

CHUBE

It is a condition precedent to recovery under this Extension of Coverage that the Company
shall have paid or agreed to pay for direct physical LOSS to the insured property hereunder,
and that the NAMED INSURED shall give written notice to the Company of intent to claim for
cost of removal of debris not later than twelve months after the date of such direct physical
LOSS.

Upon exhaustion of the Debris Removal Sub-limit of Insurance and the per OCCURRENCE
Limit of Insurance shown on the Declarations, the Company will pay up to an additional
$2,500,000 per OCCURRENCE and in the aggregate for debris removal.

Trees, Shrubs and Plants

The Company will pay for direct physical LOSS by an insured peril to trees, shrubs and plants,
which are part of the INSURED PROJECT, and which have been installed, are in the process
of being installed or awaiting installation at the INSURED PROJECT site. .

Protection Service Charges

When a fire department, police department or other governmental authority is called to save or
protect insured property from direct physical LOSS by an insured peril, the Company will pay
the charges that result from:

A. Awritten contract or agreement signed prior to the direct physical LOSS; or
B. Required by local ordinance.
Fire Protective Equipment Recharge

The Company will pay for the cost to recharge or refill any fire protective equipment
owned, in the control of, or used to protect insured property of the NAMED INSURED,

when discharged:

A. To prevent or control direct physical LOSS by an insured peril;
B. Accidentally; or

C. As aresult of malfunction of the equipment.

In respect of items B. and C. above, the Company will pay for amounts in excess of amounts
recoverable under any manufacturer's or supplier's warranty.

Valuable Papers and Records

The Company will pay the cost incurred by the NAMED INSURED to research, replace,
restore, or copy those valuable papers, records, documents, blueprints, plans or drawings that
are directly related to the INSURED PROJECT, as a result of direct physical LOSS by an
insured peril.

Claim Preparation Expenses

The Company will pay reasonable expenses incurred by the NAMED INSURED for preparing
and certifying details of a claim resulting from a direct physical LOSS which would be payable
under this Policy, provided that the total amount of the direct physical LOSS exceeds the
applicable Deductibje. Claim Preparation Expenses do not include fees or expenses of
general public adjusters, lawyers, or representatives or employees of any broker or agent, and
do not include salary or wages of employees of the NAMED INSURED or any of its affiliates.

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 4 of 25
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 19 of 53

12.

13.

14.

15.

CHUBE

Protection of Insured Property Pre-LOSS

A. If it is necessary to protect or move insured property from an INSURED PROJECT site,
off-site storage location or off-site staging area to preserve and protect it from imminently
sustaining direct physical LOSS by an insured peril, the Company will pay for those
reasonable and necessary expenses incurred by the NAMED INSURED in an effort to
protect or remove insured property, including moving and storage expenses, but only to
the extent that such expenses reduced LOSS which would otherwise be recoverable
under this policy.

B. If, asa result of the NAMED INSURED’s efforts to protect the insured property, no direct
physical LOSS to the INSURED PROJECT occurs, the deductible applicable to this
Extension of Coverage is the deductible stated on the Declarations for direct physical
LOSS in any one OCCURRENCE or $100,000, whichever is less.

C. If direct physical LOSS to the INSURED PROJECT does occur, the deductible applicable
to the cause of LOSS as shown on the Declarations shall apply, and a separate deductible
for this Extension of Coverage shall not apply. However, if the direct physical LOSS and
expenses incurred hereunder do not exceed the deductible shown on the Declarations for
the applicable cause of LOSS, the deductible applicable to this Extension of Coverage is
the deductible stated on the Declarations for direct physical LOSS in any one
OCCURRENCE or $100,000, whichever is less.

Architects and Engineers Fees

In the event of direct physical LOSS by an insured peril and occurring during the Policy period, the
Company will pay necessary and reasonable compensation for architect's and engineer's services and
expenses incurred by the NAMED INSURED in connection with the repair or replacement of the
INSURED PROJECT, but excluding any costs relating to improvements and betterments to any insured

property.

This Extension of Coverage shall not apply to and shall not modify, amend or alter the Delay in Opening
Architect and Engineers Fees Coverage when a value is stated and endorsed to this Policy.

Office and Construction Trailers/Seml-trailers and their Contents

The Company will pay for direct physical LOSS to office and construction trailers/semi-trailers and their
contents, owned by the NAMED INSURED or in the NAMED INSURED's care, custody or control while in,
on-or within 71,000 feet of the INSURED PROJECT site. ,

This coverage includes furniture, fixtures, data processing equipment, fax systems and phone systems
but this Extension of Coverage does not apply to direct physical LOSS to tools or other contractor's

equipment, jewels, jewelry, watches, money, stamps, deeds, letters of credit, documents, tickets, plans,
blueprints, specifications or other valuable papers.

This Policy is excess over any other valid or collectible insurance available to the owner of the property.

Ordinance or Law

If the repair of direct physical LOSS to Insured property caused by an insured peril becomes
subject to the enforcement of any ordinance or law that is in force at the time of direct physical

LOSS and that:
A. Requires the demolition of parts of the undamaged insured property; or
B. Regulates the construction or repair of damaged insured property;

then the Company will pay for:

ACE0728 (10/15) ©@Chubb. 2016. All rights reserved. Page 5 of 25
" Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 20 of 53

CHUBB’

1. The cost of demolishing the undamaged insured property and clearing the site of debris
from such demolition; and

2. The value of such undamaged part of the insured property which must be demolished;
and

3. The increased cost of repair and/or reconstruction of the damaged and undamaged
insured property on the same site and limited to the minimum requirements of such
ordinance or law regulating the repair or reconstruction of the damaged insured
property on the same site. However, the Company will not pay for any increased cost
of repair or reconstruction unless the damaged insured property is actually rebuilt or
replaced.

The Company will not pay the following costs:

i. Cost of demolition or increased cost of repair or reconstruction, debris removal, or
other consequential loss caused by the enforcement of any ordinance or law regulating
asbestos or other hazardous material:

ii. Cost of any governmental direction or request declaring that asbestos or other
hazardous material present in, part of or utilized on any damaged or undamaged
portion of insured property that can no longer be used for the purpose for which it was
intended or installed and must be removed, modified or abated;

iii. Cost of demolition or increased cost of repair or reconstruction, debris removal, or
other consequential loss caused by the enforcement of any ordinance or law regulating
CONTAMINANTS OR POLLUTANTS; or

iv. Cost of compliance with the enforcement of any ordinance or law which the NAMED
INSURED or owner would have otherwise been required to comply by nature of such
ordinance or law in the absence of any direct physical LOSS covered by this Policy.

16. TESTING

The Company will pay for direct physical LOSS to insured property by an insured peril while such property
is undergoing TESTING during the TESTING PERIOD.

Each of the following is a condition precedent to coverage for TESTING:

A. All specified protective materials, systems and instrumentation are installed, activated and
operational.

B. No supervisory or safety system has been deliberately circumvented, unless such circumvention is
necessary for the conduct of testing activities as recommended by written testing procedures and/or
manufacturer's specifications and provided that such circumvention does not extend beyond that
necessary for conduct of said individual activities.

17. Business Personal Property

The Company will pay for direct physical LOSS by an insured perl! to business personal property
intended to be placed in the INSURED PROJECT. This property is insured while in transit and while
located at the INSURED PROJECT site. For the purposes of this Extension of Coverage, business
personal property includes furniture and fixtures to be placed in but not permanently installed as part of
the INSURED PROJECT, including but not limited to business personal property such as beds, desks,
chairs, dressers, nightstands, televisions and phones.

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 6 of 25
' . Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 21 of 53

18.

19.

20.

21.

22.

CHUBB

Contract Penalty

If the first NAMED INSURED is a General Contractor, the Company will pay the applicable contract
penalties the first NAMED INSURED is required to pay for late completion or non-completion of the
INSURED PROJECT as a result of direct physical LOSS to insured property by an insured peril. The
penalties must be specified in the construction contract, signed prior to the start of construction.

It is a condition precedent to recovery under this Extension of Coverage that the NAMED INSURED use
due diligence and dispatch in restoring the damaged property to the condition existing prior to the LOSS.

This Extension of Coverage shall not apply to and shall.not modify, amend or alter the Delay in Opening
Coverage when a value is stated and endorsed to this Policy.

Reward

At the Company's option, the NAMED INSURED may be reimbursed for rewards paid, other than to the
NAMED INSURED, or any of the NAMED INSURED’s partners, members, managers or officers, for
information leading to the conviction of any one or more persons responsible for LOSS insured under this
Policy. The Company will be the sole judge as to the payment and amount of the reimbursement.

The most the Company will pay in any one OCCURRENCE under this Extension of Coverage is $15,000.
TOWER CRANE Re-Erection Expense

If a TOWER CRANE not covered under this Policy is damaged as a result of direct physical LOSS by an
insured peril while at the INSURED PROJECT Site, the Company will pay the reasonable and necessary
costs incurred by the NAMED INSURED to re-erect a TOWER CRANE if necessary to complete the
INSURED PROJECT.

This Extension of Coverage does not apply to and shall not modify, amend or alter any other Extension of
Coverage or Delay in Opening coverage insured by this Policy and such coverage is expressly excluded
herein.

Pollution or Contamination Clean-Up

The Company will pay necessary and reasonable expenses incurred by the NAMED INSURED to
clean-up and remove CONTAMINANTS OR POLLUTANTS from land or water confined to the
INSURED PROJECT site(s) if the release, discharge or dispersal is caused by or results in direct
physical LOSS that occurs during the Policy period, and which is not excluded by this Policy.

The Company will not pay for the costs to test for, monitor or assess the existence, concentration or
effects of CONTAMINANTS OR POLLUTANTS except for testing which is performed in the course of
clean-up and removal of the CONTAMINANTS OR POLLUTANTS from the land or water.

No liability shall exist under this provision unless such expenses are reported to the Company within
180 days of the date of direct physical LOSS.

Limited Coverage for FUNGUS, Wet Rot, Dry Rot or Bacteria

A. The coverage described below in B. only applies when FUNGUS, wet rot, dry rot or bacteria results
directly from an OCCURRENCE that is covered by this Policy, which takes place during the policy
period and only if all reasonable means were used to save and preserve the property from further
LOSS at the time of and after that OCCURRENCE.

B. Under this Extension of Coverage, the Company will pay for:

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 7 of 25
‘ +Cage 1:19-cv-24611-RNS Dbcument 1-2 Entered on FLSD Docket 11/06/2019 Page 22 of 53

CHUBE'

1. Direct physical LOSS to insured property at the INSURED PROJECT caused by FUNGUS, wet
rot, dry rot or bacteria, including the cost of removal of the FUNGUS, wet rot, dry rot or bacteria;

2. The cost to tear out and replace any part of a building or other insured property as needed to gain
access to FUNGUS, wet rot, dry rot or bacteria covered by this Endorsement; and

3. Thecost of testing performed after removal, repair, replacement or restoration of the damaged
insured property is completed, provided there is a reason to believe that FUNGUS, wet rot, dry rot
or bacteria are present.

C. The coverage provided herein does not increase any other applicable Limit of Insurance or Sub-limit
of Insurance for the INSURED PROJECT. If a particular OCCURRENCE results in LOSS by
FUNGUS, wet rot, dry rot or bacteria, as well as other LOSS, the Company will not pay more, for the
total of all LOSS, than the applicable Limit of Insurance per OCCURRENCE stated on the
Declarations.

If there is covered LOSS to the INSURED PROJECT, not caused by FUNGUS, wet rot, dry rot or
bacteria, loss payment will not be limited by the terms of this Extension of Coverage, except to the
extent that FUNGUS, wet rot, dry rot or bacteria causes an increase in the LOSS. Any such increase
in the LOSS will be subject to the terms of this Extension of Coverage.

PART D
EXCLUSIONS

Property Excluded

This Policy does not insure:

1.

ao fF WO DFM

Land and land values and the value of cut, fill and backfill materials existing at the INSURED
PROJECT site prior to project commencement; however, to the extent included in the contract
bid documents and declared for premium purposes, the value of fill and backfill materials
purchased for use in the completion of the INSURED PROJECT is not excluded.

Notwithstanding the foregoing, labor and material charges incurred to move, remove, place or
otherwise handle cut, fill and backfill materials, whether insured or uninsured in the foregoing,
are covered to the extent such charges are included in the contract bid documents and
declared for premium purposes;

Construction tools and equipment;

Vehicles or equipment licensed for highway use, watercraft or aircraft;
Railroad rolling stock;

Water, animals of any kind, standing timber, and growing crops;

Accounts, bills, currency, stamps, deeds, evidence of debt, checks, money, securities, or other
property of a similar nature;

EXISTING PROPERTY at the INSURED PROJECT site, unless the value of same is declared
to the Company and if a Sub-limit of Insurance is shown on the Declarations;

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 8 of 25
« ' Case 1:19-cv-24611-RNS Dbcument 1-2 Entered on FLSD Docket 11/06/2019 Page 23 of 53

CHUBE

8. Property at locations other than at the INSURED PROJECT site, except Property that is in
Transit or at Temporary Off-site Storage and Off-site Staging Areas if a Sub-limit of Insurance
is shown on the Declarations;

9. Prototype, developmental, used machinery and equipment or any catalysts while undergoing
any form of TESTING;

10. Refractory linings and brickwork during TESTING from the time of the first application of heat,
unless LOSS directly results from physical LOSS to other insured property by an insured peril;

11. TRANSMISSION AND DISTRIBUTION LINES outside of the INSURED PROJECT site.

12. Any property while located at any site which stores, processes or otherwise handles or makes
use of radioactive materials unless reported to and accepted by the Company. The foregoing
shall not apply to locations or property making use of radioactive isotopes contained within
equipment used for diagnostic or testing purposes.

Excluded Causes of LOSS

 

This Policy does not insure LOSS caused directly or indirectly by any of the following, and
such LOSS is excluded regardless of any other cause or event that contributes concurrently, or

in sequence to the LOSS:
1. A. Hostile or warlike action in time of peace or war, including action in hindering,
combating, or defending against an actual, impending, or expected attack:
1. By any government or sovereign power (de jure or de facto) or by any
authority maintaining or using military, naval, or air forces; or
2. By military, naval, or air forces; or
3. By an agent of any such government, power, authority, or forces; it being

understood that any discharge, explosion or use of any weapon of war
employing nuclear fission or fusion will be conclusively presumed to be such a
hostile or warlike action by such government, power, authority or forces;

B. Insurrection, rebellion, revolution, civil war, usurped power, or action taken by
governmental authority in hindering, combating, or defending against such
occurrence.

LOSS, damage, costs, expenses, fines or penalties incurred or sustained by or imposed on
any NAMED INSURED at the order of any government agency, court or authority arising from
any cause whatsoever, except physical destruction of insured property by order of public
authority to prevent spread of fire or explosion.

Nuciear reaction or radiation or radioactive contamination however caused. If fire ensues,
liabllity is specifically assumed for direct physical LOSS by such ensuing fire, but not including
any direct physical LOSS due to nuclear reaction, nuclear radiation or radioactive

contamination.
Dishonest or criminal act committed by:

A. the NAMED INSURED or of any of the NAMED INSURED's partners, employees,
directors, trustees, or authorized representatives;

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 9 of 25
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 24 of 53

10.

11.

CHUBB

B. amanager or a member, or their partners, employees, directors or authorized
representatives, if the NAMED INSURED is a limited liabitity company;

C. anyone else with an interest in the insured property, or their employees or
representatives; or

D. anyone else to whom the insured property in entrusted for any purpose.

This Excluded Cause of LOSS applies whether or not such persons are acting alone or in
collusion with other persons or such acts occur during the hours of employment.

This Excluded Cause of LOSS does not apply to insured property that is entrusted to others
who are carriers for hire or to acts of destruction by employees of the NAMED INSURED. But
theft by employees of the NAMED INSURED is excluded.

Shortage found upon taking inventory.

Mysterious Disappearance.

Infestation, disease, freeze, drought and hail, weight of ice or snow or any damage caused by
insects, vermin, rodents or animals, but only as respects Trees, Shrubs and Plants.

Consequential loss, damage or expense of any kind or description including but not limited to
loss of market or delay, liquidated damages, performance penalties, penalties for
non-completion, delay in completion, or non compliance with contract conditions, whether
caused by a peril insured or otherwise;

This Excluded Cause of LOSS does not apply to the extent coverage is provided in the
EXTENSIONS OF COVERAGE - Contract Penalty nor shall it exclude Delay in Opening
Coverage when endorsed to this Policy.

LOSS covered under any written or implied guarantee or warranty by any manufacturer or
supplier.

Asbestos Hazard:

A. Asbestos material removal unless the asbestos itself is damaged by fire, lightning, aircraft
impact, explosion, riot, civil commotion, smoke, vehicle impact, windstorm or hail,
vandalism, malicious mischief, leakage or accidental discharge from automatic fire
protective systems.

B. Demolition or increased cost of reconstruction, repair, debris removal or loss of use
necessitated by the enforcement of any law or ordinance regulating asbestos material.

C. Any governmental direction or request declaring that asbestos material present in or part
or utilized on any undamaged portion of the insured property can no longer be used for the
purpose for which it was intended or installed and must be removed or modified.

LOSS caused by, resulting from, contributed to or made worse by actual, alleged or
threatened release, discharge, escape or dispersal of CONTAMINANTS OR POLLUTANTS,
all whether direct or indirect, proximate or remote or in whole or in part caused by, contributed
to or aggravated by any physical damage insured by this Policy.

Nevertheless, if fire is not excluded from this Policy and a fire arises directly or indirectly from
the release, discharge, escape or dispersal of CONTAMINANTS OR POLLUTANTS, any
covered LOSS which arises directly from that fire shall (subject to the terms, conditions and
limitations of this Policy) be insured.

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 10 of 25
* «Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Do¢ket 11/06/2019 Page 25 of 53

12.

13.

14.

15.

16.

17.

CHUBE’

This Excluded Cause of LOSS shall not apply when LOSS is directly caused by fire, lightning,
aircraft impact, explosion, riot, civil commotion, vandalism, malicious mischief, smoke; vehicle
impact, windstorm or hail. This Excluded Cause of LOSS shall also not apply when LOSS is
directly caused by leakage or accidental discharge from automatic fire protective systems.

The increased cost to comply with the enforcement of any ordinance or law that:
A. Requires the demolition of parts of undamaged insured property;
B. Regulates the construction or repair of damaged insured property;

This Excluded Cause of LOSS does not apply to the extent coverage is provided in the
EXTENSIONS OF COVERAGE - Ordinance or Law.

LOSS, destruction, distortion, erasure, corruption, alteration, diminishment in value, or loss of
use or usefulness of:

A. ELECTRONIC DATA by any cause whatsoever (including but not limited to COMPUTER
VIRUS); and/or

B. ELECTRONIC MEDIA caused by or resulting from the LOSS, destruction, distortion,
erasure, corruption, alteration, diminishment in value, or loss of use or usefulness of
ELECTRONIC DATA;

regardless of any other cause or event that contributes concurrently or in any sequence to the
LOSS, damage, destruction, distortion, erasure, corruption, alteration, diminishment in value, or
loss of use or usefulness of ELECTRONIC DATA or ELECTRONIC MEDIA.

This Excluded Cause of LOSS does not apply to LOSS of ELECTRONIC DATA or
ELECTRONIC MEDIA caused by or resulting from the perils of Fire, Explosion, Riot and Civil
Commotion, Vehicles and Aircraft Impact or Collision, Sonic Boom, Sprinkler Leakage,
Sinkhole Collapse, FLOOD, EARTH MOVEMENT or Volcanic Action, if, and to the extent,
such peril causing the LOSS is otherwise covered by this Policy.

Any LOSS or expense consisting of, caused by, contributed to, or aggravated by FUNGUS,
wet rot, dry rot or bacteria, whether directly or indirectly the result of an insured peril. This
includes, but is not limited to; the cost for investigation, testing, remediation services, extra
expense or business interruption. Such LOSS is excluded regardless of any other cause or
event that contributes concurrently or in any sequence to the LOSS.

if LOSS otherwise covered by this Policy occurs, and the cost of removal of debris is
increased due to the presence of FUNGUS, wet rot, dry rot or bacteria, this Policy will only be
liable for the costs of debris removal which would have been incurred had no such factors
been present in, on, or about the insured property to be removed.

This Excluded Cause of LOSS does not apply to the extent coverage is provided in the
EXTENSIONS OF COVERAGE - Limited Coverage for FUNGUS, Wet Rot, Dry Rot or
Bacteria.

FLOOD, but if LOSS by fire or explosion results, the Company will pay for that resulting

LOSS. This
exclusion does not apply to Property in Transit.

\

EARTH MOVEMENT, but if LOSS by fire, explosion, or sprinkler leakage results, the Company will pay
for that resulting LOSS. This exclusion does not apply to Property in Transit.

Cost of Making Good:

ACE0728 (10/15) @Chubb. 2016, All rights reserved. Page 11 of 25
" "Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dolket 11/06/2019 Page 26 of 53

CHUBB

The costs that would have been incurréd to rectify any of the following had such rectification been
effected immediately prior to the LOSS:

A. Fault, defect, error, deficiency or omission in design, plans, specifications, engineering or surveying;
B. Faulty or defective workmanship, supplies or material;

However, if direct physical LOSS by an insured peril ensues, then this Policy will provide cover for such
ensuing LOSS only.

For the purpose of this Policy and not merely this Excluded Cause of LOSS, insured property, or any
portion thereof, shall not be regarded as damaged solely by virtue of the existence of any condition stated
under A. or B. above.

This Policy does not insure LOSS caused by any of the following, unless direct physical LOSS
by an insured peril ensues and then this Policy insures only such ensuing direct physical

LOSS:
1.

Corrosion, decay, deterioration, erosion, evaporation, inherent vice, latent defect, leakage,
loss of weight, rust, shrinkage, wear and tear or any quality in property which causes it to
damage or destroy itself.

Norma! settling, shrinking, cracking, expansion or contraction.

Dryness or dampness of atmosphere.

Extremes or changes in temperature.

PARTE
POLICY CONDITIONS

These Policy Conditions apply to the entire Policy, including any endorsements attached to or made
part of this Policy. However, to the extent that these Policy Conditions are in conflict with any State
Changes or State Amendatory endorsements attached to or made part of this Policy, the conditions of
the State Changes or State Amendatory endorsements shall take precedence.

1.

Additional Insureds

To the extent required by any written contract or subcontract for the INSURED PROJECT,
and then only as their respective interests may appear, all owners, all contractors and
subcontractors of every tier of the INSURED PROJECT, and any other individual or entity
specified in such written contract or subcontract, are recognized as Additional Insureds
hereunder. As respects architects, engineers, manufacturers and suppliers, their interest is
limited to their site activities only.

LOSS Payable

LOSS, if any, shall be adjusted with and made payable to the NAMED INSURED, or as per
order of the NAMED INSURED, whose receipt shail constitute a release in full of all liability
under this Policy with respect to such LOSS.

Term of Insurance

ACE0728 (10/15) ©Chubb. 2016, All rights reserved. , Page 12 of 25
*" Cae 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Do¢ket 11/06/2019 Page 27 of 53

CHUBB’

Coverage provided hereunder shail attach as of the date shown onthe Declarations and shall
continue in full force and effect until:

A.

B
C.
D

the expiration date shown on the Declarations,

. final acceptance of the INSURED PROJECT by the owner,

abandonment of the INSURED PROJECT by the NAMED INSURED, or

. the expiration of the NAMED INSURED's interest in the INSURED PROJECT,

whichever first occurs.

Permission to Occupy

The owner may occupy the INSURED PROJECT for the purpose originally intended without the
Company’s written consent. The NAMED INSURED agrees that all planned fire protection and security

systems will be installed, activated and operational prior to and during such occupancy.

4, Premium

A.

ACE0728 (10/15)

Deposit Premium: The premium stated on the Declarations is a deposit premium and
shall be adjusted in accordance with Paragraph 4.C. Premium Adjustment. The deposit
premium shall be due and payable within thirty (30) days of the effective date shown or
per the date noted on the invoice, whichever is earlier.

Reporting Provisions: Not later than thirty (30) days after the expiration, cancellation, or
any requested extension of this Policy, the NAMED INSURED shall report to the Company
the total completed value of all property including, but not limited to, all wages, expenses,
materials, supplies, equipment and such other charges, all whether provided by the owner,
contractor or others, which became a part of or was expended in the INSURED
PROJECT.

Premium Adjustment:

1.

The final earned premium for this Policy shall be computed by applying the rates used
for the purpose of computing the deposit premium to the actual term of coverage
provided and the total completed value declared in accordance with Paragraph 4. B.
Reporting Provisions.

If the premium so calculated shall differ from the deposit premium, such difference
Shall be due and payable to the NAMED INSURED or the Company, as the case may
be.

If the final completed values reported to the Company for the INSURED PROJECT
vary by no more than 5% from the estimated completed values at inception, then the
Company and the NAMED INSURED agree that no Premium Adjustment will occur.
Any variation in completed values greater than 5% willl require a Premium Adjustment
per 1. and 2. above using the estimated completed value of the INSURED PROJECT

at inception as the base.

Minimum Earned Premium:

1.

If the NAMED INSURED cancels this Policy before the expiration date of the Policy,
the Company will charge a minimum earned premium as stated on the Declarations.
If the Company cancels the Policy, no minimum earned premium applies.

©Chubb. 2016. All rights reserved. Page 13 of 25
" "Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 28 of 53

CHUBE’

2. Ifthe NAMED INSURED cancels the Policy, the Company will calculate the return
premium as determined by this Clause 4. Premium, the Policy Reporting
Endorsement, if any, and amendatory endorsements, if any, attached to this Policy.
After the Company determines the return premium, the Company will subtract it from
the Policy term premium to determine the earned premium.

3. The Company will then compare the earned premium to the minimum eamed
premium stated on the Declarations. If the earned premium is less than the minimum
earned premium, the Company will return to the NAMED INSURED the difference
between the Policy term premium and the minimum earned premium. If the earned
premium is more than the minimum earned premium, the Company will return to the
NAMED INSURED the difference between the Policy term premium and the earned
premium as determined by this Clause 4. Premium, the Policy Reporting
Endorsement, if any, and amendatory endorsements, if any, attached to this Policy.

5. Deductibles

The Company will adjust all direct physical LOSS arising out of any one OCCURRENCE as
one LOSS. The Company will not pay for direct physical LOSS in any one OCCURRENCE

_ until the amount of the adjusted direct physical LOSS exceeds the applicable deductible stated
on the Declarations. The Company will then pay the amount of the direct physical LOSS in
excess of the applicable deductible.

Where a percentage deductible is shown on the Declarations, the deductible shall be the
greater of the dollar amount shown, or the stated percentage of the total insured values at the
INSURED PROJECT site or sites at the time and date of the LOSS, unless a maximum
deductible is listed.

In the event that more than one deductible shown on the Declarations, or provided in any
endorsement, shall apply to covered direct physical LOSS in any one OCCURRENCE, only
the largest deductible shall be applied.

However, if this Policy is extended to provide coverage for Delay in Opening, the deductible
stated on the applicable endorsement will be applled separately and in addition to the
deductible(s) for the other coverages provided in this Policy.

6. Valuation

At the time and place of direct physical LOSS, the basis of adjustment of a claim, unless otherwise
endorsed herein, shall be as follows:

A. Property Under Construction ~ The cost to repair or replace the insured property lost or
damaged with material of like kind and quality, less betterment, including contractor's
reasonable profit and overhead not exceeding the percentages in the original contract. -If
the insured property is not repaired or replaced then direct physical LOSS shall be settled
on the basis of ACTUAL CASH VALUE.

B. EXISTING PROPERTY - The Company will pay the least of the following for direct
physical LOSS to EXISTING PROPERTY:

4. The ACTUAL CASH VALUE of the EXISTING PROPERTY;
2. The cost of reasonably restoring the EXISTING PROPERTY to its condition
immediately

prior to the LOSS;
3. The cost of replacing the EXISTING PROPERTY with substantially identical property

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 14 of 25
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 29 of 53

CHUBB

unless replacement with substantially identical property is impossible or unnecessary.
In such case, FUNCTIONAL REPLACEMENT COST would apply.

C. Property of Others (Including Items Supplied by the Owner) — If Property of Others is new,
the cost to repair or replace the insured property lost or damaged with material of like kind
and quality, less betterment. If Property of Others is not new then, the Owner's cost or
ACTUAL CASH VALUE, whichever is less.

If the Property of Others is not repaired or replaced then direct physical LOSS shall be
settled on the basis of ACTUAL CASH VALUE.

D. TEMPORARY STRUCTURES - The cost to repair or replace the insured property lost or
damaged with material of like kind, quality and condition but in the event the insured
property is not repaired or replaced recovery will not exceed the ACTUAL CASH VALUE.

E. Valuable Papers and Records - The cost to reproduce the insured property with other
property of like kind and quality including the cost of gathering or assembling information
from back up data if replaced, or if not replaced, at the value of blank material.

F. ELECTRONIC MEDIA or ELECTRONIC DATA - The cost of the blank media, plus the
costs of copying or restoring ELECTRONIC DATA from back-up or from originals of a
previous generation, not including research and engineering or the costs or expense of
recreating, gathering or assembling such ELECTRONIC DATA.

‘ This Policy does not insure any amount pertaining to the value of such ELECTRONIC
DATA to the Named Insured or any other party, even if such ELECTRONIC DATA cannot
be recreated, gathered or assembled. If not repaired, replaced or restored, ELECTRONIC
MEDIA shall be valued at the cost of the blank media.

G. Trees, Shrubs and Plants - The cost to replace with property of like kind and quality plus
the proper proportion of labor expended if such damage occurs after installation.

H. Office and Construction Trailers/Semi-trailers and their Contents — If not more than 5
years old as of the expiration date of this Policy, based on the manufacturer's model year,
and the NAMED INSURED repairs or replaces the Insured property, the least of the
following shall apply:

4. The cost to replace the lost or damaged insured property, without deduction for
depreciation, with new property of comparable quality and utility;

2. The amount the NAMED INSURED actually spends to repair or replace the lost or
damaged insured property.

If the insured property is more than 5 years old or the NAMED INSURED does not actually repair or
replace the insured property within a reasonable period of time after the date of LOSS, the Company
will pay the ACTUAL CASH VALUE

The Company will pay for direct physical LOSS to insured property by determining its
REPLACEMENT COST, provided that the NAMED INSURED actually repairs or replaces the
lost or damaged insured property, or begins to repair the damaged insured property, within 24
months from the date of direct physical LOSS; otherwise, the Company will pay for direct
physical LOSS to insured property by determining tts ACTUAL CASH VALUE.

7. Cancellation

A. This Policy may be cancelled by the NAMED INSURED by mailing to the Company
written notice stating when, thereafter, such cancellation shall be effective. The

ACE0728 (10/15) @Chubb. 2016. All rights reserved. Page 15 of 25
" "Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 30 of 53

10.

11.

CHUBE

Company may cancel this Policy by mailing to the NAMED INSURED at the address
shown in the Policy written notice stating when, not less than 60 days thereafter, such
cancellation will be effective. In the event of non-payment, the Company shall give 15
days notice. The mailing of notice as aforementioned shall be sufficient proof of notice
and the effective date of cancellation stated in the notice shall become the end of the
Policy period. Delivery of such written notice either by the NAMED INSURED or by
the Company shall be equivalent to mailing.

B. If the NAMED INSURED or the Company cancels, earned premiums shall be
computed in accordance with Part E.4.C. Premium Adjustment and Part E.4.D.

Minimum Earned Premium.

C. Premium adjustment may be made at the time cancellation is effected and, if not then
made, shall be made as soon as practicable after cancellation becomes effective. The
Company's check or the check of its representative mailed or delivered as aforesaid
shall be a sufficient tender of any refund of premium due to the NAMED INSURED.

Inspection and Audit

While this Policy is in éffect, the Company may, at any reasonable time, inspect the NAMED
INSURED's property and operations. However, any recommendations or information provided
as a result of such inspection(s) is not intended as a substitute for advice from a safety expert
or legal counsel the NAMED INSURED may retain for their intended purpose(s). It is not
intended to satisfy any legal duty the NAMED INSURED may have to provide a safe premises,
workplace, product or operation.

The Company may also examine and audit the NAMED INSURED's books and records at any
reasonable time during the Policy period, and within one year after the final termination of the
Policy, as long as they relate to the subject matter of this Policy.

Assignment

The NAMED INSURED agrees not to assign and/or transfer any legal rights or interests in the
Policy without the Company’s written consent.

Abandonment

There will be no abandonment of any insured property to the Company.

Appraisal

If the NAMED INSURED and the Company fail to agree on the amount of the LOSS, each,
upon written demand of either the NAMED INSURED or the Company made within sixty (60)
days after receipt of proof of LOSS by the Company, shall select a competent and
disinterested appraiser. The appraisers shall then select a competent and disinterested
umpire. If they should fail for fifteen (15) days to agree upon such umpire, then upon the
request of the NAMED INSURED or the Company, such umpire shall be selected by a judge
of a court of record in the jurisdiction in which such appraisal is pending. Then, ata —
reasonable time and place, the appraisers shall appraise the LOSS based on the Valuation
conditions within the Policy. If the appraisers agree, their written agreement shall determine
the amount of LOSS and shall be paid by the Company within thirty (30) days thereafter.

If the appraisers fail to agree, they shall submit their differences to the umpire. The umpire
shall then submit a written award resolving such differences. Such award shall determine the
amount of the LOSS and shall be paid by the Company within thirty (30) days thereafter.

AGE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 16 of 25
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 31 of 53

12.

13.

14.

15.

16.

CHUBE

The NAMED INSURED and the Company shail each pay its chosen appraiser and shall bear
equally the other expenses of the appraisal and umpire. The Company shall not be held to
have waived any of its rights by any act relating to appraisal.

In Case of LOSS
A. Notice of OCCURRENCE:

The NAMED INSURED will, as soon as practicable, report in writing to the Company
every OCCURRENCE that may give rise to a claim under this Policy.

B. Proof of LOSS:

The NAMED INSURED will as soon as practicable, file with the Company a signed
and sworn detailed proof of LOSS.

C. Payment of LOSS:

All adjusted claims, including partial payments thereon will be due and payable no
later than thirty (30) days after presentation and acceptance of proof of LOSS or ~
partial proof of LOSS, as the case may be, by this Company or its appointed
representative.

Other Insurance

Except as stated in the Contributing Insurance and Excess Insurance articles, if there is other
insurance which is issued by another valid policy or policies of insurance, whether primary or
excess, whether collectible or not, this Policy will apply as excess insurance and will not
contribute with such other insurance, nor shall the Company be liable to make any payment in
connection with any such portion of a claim or suit.

Contributing insurance

Permission is granted for other policies written upon the same plan, conditions, and provisions
as those contained herein.

This Poficy will contribute to the total of each LOSS otherwise payable herein to the extent of
the participation of this Policy in the total Limit of Insurance, as provided by all policies written
upon the same plan, conditions, and provisions as those contained in this Policy.

The adjustment of losses by any contributing insurance company is not binding on any other
contributing insurance company.

Excess Insurance

Permission is granted the NAMED INSURED to have excess insurance over the Limit of
Insurance set forth in this Policy without prejudice to this Policy, nor will the existence of such

insurance, if any, reduce any fiability under this Policy.

Pair and Set

A. Inthe event of LOSS to any insured article or articles which are part of a pair or set, the
measure of LOSS to such article or articles will be a reasonable and fair proportion of the
total value of the pair or set, giving consideration to the importance of said article or

ACE0728 (10/15) : @Chubb, 2046. All rights reserved. Page 17 of 25
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 32 of 53

17.

18.

19.

CHUBB

articles, but in no event will such LOSS be construed to mean total LOSS of the pair or
set, or

B. {nthe event of LOSS to any part of insured property consisting, when complete for use,
of several parts, the Company will only be liable for the value of the part lost or
damaged.

Recovery or Salvage

Any recovery or salvage will apply as if recovered or received prior to the LOSS settlement
and the LOSS will be readjusted accordingly, except for:

A. proceeds from subrogation and other insurance recovered or received after a LOSS
settlement under this Policy;

B. any recovery from suretyship, insurance, reinsurance, security or indemnity taken by or for
the benefit of the Company.

Reinstatement

With the exception of LOSS caused by insured perils which are subject to Annual Aggregate
Sub-limits of Insurance, any LOSS hereunder will not reduce the limits available ‘under this
Policy.

Subrogation

If the: Company pays a claim under this Policy, it will be subrogated, to the extent of such
payment, to all the NAMED INSURED'’s rights of recovery from other persons, organizations
and entities. The NAMED INSURED will execute and deliver instruments and papers and do
whatever else is necessary to secure such rights.

The Company will have no rights of subrogation against:
A. any person or entity, which is an Additional Insured;

B. any other person or entity, against which the NAMED INSURED has waived Its rights of
subrogation in writing before the time of LOSS.

Notwithstanding the foregoing, it is a condition of this Policy that the Company shall be
subrogated to all the NAMED INSURED's rights of recovery against:

A. Any Architect or Engineer, whether or not a NAMED INSURED or Additional Insured, for any
LOSS arising out of the performance of professional services in their capacity as such and
caused by any error, omission, deficiency or act of the Architect or Engineer, by any person
employed by them or by any others for whose acts they are legally liable, and;

B. Any manufacturer or supplier of machinery, equipment or other property, whether or not a
NAMED INSURED or Additional Insured, for the cost of making good any LOSS which
said party has agreed to make good under a guarantee or warranty, whether expressed or

implied.

The NAMED INSURED will act in-concert with the Company and all other interests concerned
in the exercise of such rights of recovery.

If any amount Is recovered as a result of such proceedings, the net amount recovered after
deducting the costs of recovery, will accrue first to the Company in proportion to their
respective interests. Any excess of this amount will be remitted to the NAMED INSURED. ff

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 18 of 25
"Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 33 of 53

20.

21.

22.

23.

24.

25.

26.

27.

CHUBB

there is no recovery, the interests instituting the proceedings will bear the expense of the
proceedings proportionately.

The NAMED INSURED will do nothing after LOSS to prejudice such rights of subrogation.

Misrepresentation & Fraud

This Policy shall be void if the NAMED INSURED has intentionally concealed or
misrepresented any material fact(s) or circumstance(s) concerning this insurance or the
subject thereof, or in case of any fraud, attempted fraud or false swearing by the NAMED
INSURED concerning any matter relating to this insurance or the subject thereof, whether
before or after a LOSS.

Legal Action Against the Company
No one may bring a legal action against the Company under this Policy unless:
A. There has been full compliance with all the conditions of this Policy; and

B. The action is brought within 2 years after the NAMED INSURED first has knowledge of the
direct physical LOSS.

Benefit to Bailee

The Policy will not inure, directly or indirectly, to the benefit or any carrier or bailee.

Coverage Territory

This Policy covers insured property within the United States of America, including the District
of Columbia and property in inland transit from Canada; except that this Policy will not cover
Property in Transit by water or air to and from Alaska or to and from Hawaii.

Certificates of Insurance

Any Certificate of Insurance issued in connection with this Policy shall be issued solely as a
matter of convenience or information for the addressee(s) or holder(s) of said Certificate of
Insurance. This Policy may only be modified by endorsement issued by the Company.

Statutes

If any of the Articles herein stated conflict with the laws or statutes of any jurisdictions in which
this Policy applies, the same is amended to conform to such laws or statutes.

Observance of Conditions

Full compliance with all terms and conditions of this Policy by the NAMED INSURED shall be
a condition precedent to any liability of the Company to make payment for LOSS under this
Policy.

Increased Hazard

If there is a material increased hazard in the risk, change in project scope or change in project
principals, the NAMED INSURED shall give notice in writing to the Company within 30 days of
the NAMED INSURED's knowledge of the same.. The Company shall have the right, but not
the obligation, to modify the terms of insurance in accordance with the terms and conditions
that would apply to the material increased hazard.

AGE0728 (10/15) Chubb. 2016. All rights reserved. Page 19 of 25
Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 34 of 53

28.

29.

30.

31,

CHUBB’

Examination Under Oath

The NAMED INSURED shall submit and, so far as is within their power, shall cause all other
persons to submit, to examination or examinations under oath by any persons named by the
Company relative to any and all matters in connection with a claim, and shall produce for
examination all books of accounts, bills, invoices, and other vouchers or certified copies
thereof if originals are lost, at such reasonable time and place as may be designated by the
Company or its representatives as often as the Company deems necessary, and shall permit
extracts and copies thereof to be made.

Brands & Trademarks

In any case of LOSS by an insured peril to insured property bearing a brand, trademark or
label, the Company may take all or any part of the insured property at any agreed or appraised
value. If so, the NAMED INSURED may, at its own expense:

A. Stamp salvage on the insured property or its container, if the stamp will not physically
damage the insured property; or

B. Remove the brand, trademark or label if doing so will not physically damage the insured .
property. The NAMED INSURED must re-label the insured property or its container to
comply with the law.

Protection of Insured Property

The NAMED INSURED will take reasonable steps to protect, recover or save the insured
property and minimize any further or potential LOSS when the insured property has sustained
direct physical LOSS by an insured peril. The acts of the NAMED INSURED or the Company
in protecting, recovering or saving the insured property will not be considered a waiver or an
acceptance of abandonment. The NAMED INSURED and the Company will bear the
reasonable expense incurred proportionate to their respective interests under this Policy.

Mortgage Holders

The entities listed on the Declarations and designated as a Mortgage Holder are added to this Policy for
the INSURED PROJECT covered by this Policy, subject to the following terms and conditions:

The term “mortgage holder’ includes a trustee.

A. The Company will pay for LOSS, if any, to each mortgage holder shown in the mortgage holder
schedule in their order of precedence, as interests may appear.

B. The mortgage holder has the right to receive LOSS payment even if the mortgage holder has started
foreclosure or similar action on the INSURED PROJECT.

C. Ifthe Company denies a claim due to the acts of the NAMED INSURED or because the NAMED
INSURED has failed to comply with the terms of this Policy, the mortgage holder will still have the
right to receive LOSS payment if the mortgage holder:

1. Pays any premium due under this Policy at the request of the Company if the NAMED INSURED
has failed to do so.

2. Submits a signed, sworn proof of LOSS within 60 days after receiving notice from the Company
of the NAMED INSURED’S failure to do so; and

3. Has notified the Company of any change in ownership, occupancy, or substantial change in risk
known to the mortgage holder.

All terms of this Policy will then apply directly to the mortgage holder.

ACE0728 (10/15) @Chubb. 2016. All rights reserved. Page 20 of 25
32.

33.

Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 35 of 53

CHUBE

D. Ifthe COMPANY pays the mortgage holder for any LOSS and denies payment to the NAMED
INSURED because of their acts or because they have failed to comply with the terms of this Policy:

1. The mortgage holder's rights under the mortgage will be transferred to the Company to the
extent of the amount paid; and

2. The mortgage holder's right to recover the full amount of the mortgage holder's claim will not be
impaired.

At the option of the Company, the Company may pay to the mortgage holder the whole principal on
the mortgage plus any accrued interest. In this event, the mortgage and note will be transferred to
the Company and the NAMED INSURED will pay the remaining mortgage debt to the Company.

E. Ifthe Company cancels this Policy, the Company will endeavor to give written notice to the mortgage
holder at least:

1. 15 days before the effective date of cancellation, if cancelled for non-payment of premium; or
2. 45 days before the effective date of cancellation, if cancelled for any other reason.

The Company's failure to provide notice of cancellation to the mortgage holder will not invalidate the
cancellation.

F. Ifthe Company does not renew the Policy, the Company will endeavor to give written notice to the
mortgage holder at least 45 days before the expiration date of this Policy. The Company's failure to
provide notice to the mortgage holder will not invalidate the non-renewal.

Loss Payees

The entities listed on the Declarations and designated as Loss Payee are added to this Policy for the
INSURED PROJECT covered by this Policy, subject to the following terms and conditions:

The Company will adjust a LOSS with the NAMED INSURED shown on the Declarations and the
Company will pay the NAMED INSURED, and the Loss Payee(s), up to their interest in insured property,
the amount the Company owes, if anything.

Unpacked Property

The NAMED INSURED shall inspect all items that are included in the values to be insured for the
INSURED PROJECT covered by this Policy upon arrival at the INSURED PROJECT site.

In the case of unpacked property where LOSS is evident, such LOSS is excluded under this Policy,
except to the extent it is indemnified under the terms provided by the Property in Transit Extension of
Coverage.

- In the case of packed property (which is intended to remain in its packing until a later date after arrival at

the INSURED PROJECT site), the packing is to be inspected and in the event of any visible signs of
LOSS, the property contained therein is to be promptly unpacked and inspected. Any LOSS to such
property which is thus discovered is excluded under this Policy, except to the extent it is indemnified
under the terms of the Property in Transit Extension of Coverage.

In the event the packing of the property manifests no sign of LOSS and the property is therefore
temporarily left packed, any LOSS which is discovered when the property is unpacked will be deemed to
have occurred during transit unless there is clear evidence from the nature of the LOSS that it could only
have occurred after arrival at the INSURED PROJECT site.

However, if it is not possible to determine when the LOSS occurred and such LOSS is not insured under
the Extensions of Coverage for Property in Transit or Temporary Off-site Storage and Staging Areas, the
Company will pay for fifty (50%) percent of the indemnity, otherwise due hereunder, as if the LOSS had
occurred during the Policy Period, subject to the deduction of fifty (50%) percent of the Deductible.

ACE0728 (10/15) ©@Chubb. 2016. All rights reserved. Page 21 of 25
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 36 of 53

CHUBE

PART F
DEFINITIONS

The following definitions will be applied in the interpretation of certain wording used herein

1.

ACTUAL CASH VALUE

The replacement cost at the time of LOSS, of the insured property damaged or destroyed, less
depreciation.

COMPUTER VIRUS

Instructions, code, applications or any Software program that has the ability or is suspected to
have the ability to damage, destroy, erase, corrupt, alter, or prevent access to ELECTRONIC
DATA, ELECTRONIC MEDIA or COMPUTERS or to disrupt or interfere with the operations
of COMPUTERS.

COMPUTERS

Includes but is not limited to mainframes, servers, workstations and portable computers,
personal information managers, wide and local area network hardware, electronic and
electromechanical equipment, data processing equipment, electronic controls for machinery,
electronically programmed memory chips, and electronically controlled communication
equipment.

CONTAMINANTS OR POLLUTANTS

Any material which, after its release, can cause or threaten damage to human health or human
welfare or which can cause or threaten damage, deterioration, loss of value, marketability or
loss of use to property insured hereunder, including, but not limited to, any solid, liquid,
gaseous or thermal irritant or contaminant including vapor, fumes, acids, soot, alkalis, virus,
chemicals and waste, or any hazardous substances as listed in the Federal Water Pollution
Control Act, Clean Air Act, Resource Conservation and Recovery Act of 1976, and Toxic
Substances Control Act, or as designated by the US Environmental Protection Agency.

EARTH MOVEMENT

All earthquake, landslide, mudslide, mudflow, rock fall, tsunami, tectonic or seismic sea
waves, volcanic eruption, earth sinking (other than sinkhole collapse), rising, shifting,
subsidence or other EARTH MOVEMENT, whether observable or not observable, and
whether man-made or caused by natural phenomena.

ELECTRONIC DATA

Facts, concepts, information or data, including compilations thereof, in a form useable or
intended for use or processing by COMPUTERS or for storage on ELECTRONIC MEDIA.
ELECTRONIC DATA includes but is not limited to files, programs, applications, operating
systems, and other coded instructions for the processing, calculation and storage of facts,
concepts and information by COMPUTERS. .

ELECTRONIC MEDIA

Any physical device that holds, stores, contains or transfers ELECTRONIC DATA, and includes
but is not limited to disks, drives, films, tapes, records, drums, or cells.

ACE0728 (10/15) ©@Chubb. 2016. All rights reserved. Page 22 of 25
Case 1:19-cv-24611-RNS DOcument 1-2 Entered on FLSD Dodket 11/06/2019 Page 37 of 53

10.

11.

12.

13.

CHUBB’

EXISTING PROPERTY

Buildings or permanent structures, including equipment used to maintain or service the buildings
or structures that existed prior to the beginning of the INSURED PROJECT.

FLOOD

A general and temporary condition during which the surface of normally dry land is partially or
completely inundated, which arises from:

A. Rain and resultant runoff; or
B. The rising, overflow or breach of any boundary of a natural or man-made body of water; or

C. Non-tectonic or seismic sea waves, tide or tidal waters, storm surge, or spray from any of these;
whether driven by wind or not; or

D. The failure of a cofferdam or similar structure intended to hold water back from an area of
construction; or

E. Unexpected accumulation of water caused by subsurface seepage or subsurface leakage.

As respects piles and other insured property designed to be used in water and purposely placed or
stationed in lakes, rivers, streams, harbors or other bodies of water, any LOSS that could be deemed
LOSS caused by WATER DAMAGE or LOSS caused by FLOOD under this policy, shall be deemed
LOSS caused by FLOOD, and all terms and conditions herein shall apply as if the LOSS were caused
by FLOOD.

FLOOD does not include the accumulation of water from any source on a roof or other surface of a
building, dwelling or structure.

FUNCTIONAL REPLACEMENT COST

The cost to replace insured property with similar property intended to perform the same function when
replacement with substantially identical property is impossible or unnecessary.

FUNGUS

Any type or form of FUNGUS, including mold or mildew, and any mycotoxins, spores, scents
or by-products produced or released by fungi.

TESTING

Any start-up, commissioning or other forms of testing, including the checking of any plant or
machinery or a component part thereof under load or operational conditions, including the use
of feedstock or other materials for processing, or other media to simulate working conditions.

TESTING also includes but is not limited to any start-up, commissioning or other forms of
testing of building or civil construction systems, such as electric, heating, ventilation, air
conditioning, sprinklers, water plping, plumbing, gas lines, air conditioning lines, elevators,
escalators, electronic tolling, life safety or lighting.

TESTING PERIOD

ACE0728 (10/15) ©Chubb. 2016. All rights reserved. Page 23 of 25
Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Doéket 11/06/2019 Page 38 of 53

14.

15.

16.

17.

18.

CHUBE'

That period beginning with the introduction into the insured property of feedstock or similar
media for processing and handling, or the first firing of fuel(s), whichever first occurs. The
TESTING PERIOD shall continue thereafter whether or not such testing, commissioning or
startup is continuous or intermittent and terminate on the expiration of this Policy.

INSURED PROJECT

The work which the NAMED INSURED is contractually obligated to perform in
accordance with the contract documents, being more fully described and located as set
forth on the Declarations.

LOSS
Accidental loss or damage.
NAMED INSURED

The persons or companies identified on the Declarations of this Policy.
NAMED WINDSTORM

An intense tropical weather system with a well-defined circulation and maximum sustained
winds of at least 39 mph or 63 km/hr that is named by the National Oceanic and Atmospheric
Administration (NOAA), including any of NOAA's organizations, such as the National Weather
Service or the National Hurricane Center.

OCCURRENCE

All LOSS attributable directly or indirectly to one originating cause, event, incident or repeated
exposure to the same originating cause, event or incident, or to one series of similar originating
causes, events, incidents or repeated exposures to the same originating cause, event or incident first
occurring in the Policy period. All such LOSS will be treated as one OCCURRENCE , unless a
specific period of time is included in this Policy. The most the Company will pay for LOSS in any one
OCCURRENCE is the applicable Limit of Insurance shown on the Declarations.

As respects the perils of strike, riot, civil commotion, vandalism and malicious mischief, OCCURRENCE
shall mean all LOSS arising during a continuous period of seventy-two (72) hours during the term of this
Policy. The NAMED INSURED may elect the moment when the seventy-two (72) hour period begins, but
no two such periods shall overlap. Such strike; riot, civil commotion, vandalism or malicious mischief ~
shall be deemed to be a single OCCURRENCE within the meaning of this Policy.

As respects the peril of EARTH MOVEMENT, OCCURRENCE shall mean all LOSS arising during a
continuous period of seventy-two (72) hours during the term of this Policy. The NAMED INSURED may
elect the moment when the seventy-two (72) hour period begins, but no two such periods shall overlap.
Such EARTH MOVEMENT shall be deemed to be a single OCCURRENCE within the meaning of this
Policy.

As respects the peril of NAMED WINDSTORM, OCCURRENCE shall mean all LOSS arising during a
continuous period of seventy-two (72) hours during the term of this Policy. The NAMED INSURED may

elect the moment when the seventy-two (72) hour period begins, but no two periods shall overlap. Such
NAMED WINDSTORM shall be deemed to be a single OCCURRENCE within the meaning of this Policy.

As respects the peril of FLOOD, OCCURRENCE shall mean all LOSS arising during a continuous period
of seventy-two (72) hours during the term of this Policy. The NAMED INSURED may elect the moment
when the seventy-two (72) hour period begins, but no two such periods shall overlap. Such FLOOD shall
be deemed to be a single OCCURRENCE within the meaning of this Policy.

ACE0728 (10/15) ©Chubb. 2016, All rights reserved. Page 24 of 25
Case 1:19-cv-24611-RNS D6cument 1-2 Entered on FLSD Dodket 11/06/2019 Page 39 of 53

19.

20.

21.

22.

23.

CHUBE’

The Company shall not be liable for any such LOSS first occurring before the effective date and time or
first occurring after the expiration date and time of this Policy.

REPLACEMENT COST

The cost to repair or replace the insured property lost or damaged at the time and place of
direct physical LOSS with material of like kind and quality, less betterment.

TEMPORARY STRUCTURES

Cribbing, scaffolding, shoring, fences, construction forms and other similar structures on the
INSURED PROJECT site, but TEMPORARY STRUCTURES does not include construction
tools, equipment or storage structures.

TOWER CRANE

A crane with a fixed vertical mast that is topped by a rotating boom and equipped with a
winch for hoisting and lowering loads.

TRANSMISSION AND DISTRIBUTION LINES

Transmission and distribution lines, poles, towers and all equipment attached or affixed
thereto, including supporting structures.

WATER DAMAGE
All water damage, except LOSS caused by or resulting from the peril of FLOOD.

ACEO728 (10/15) ©Chubb. 2016. All rights reserved. Page 25 of 25
Case.1:19-cv-24611-RNS Dbcument 1-2 Entered on FLSD Dodket 11/06/2019 Page 40 of 53

NUCLEAR, BIOLOGICAL, CHEMICAL, RADIOLOGICAL

 

 

 

 

 

 

EXCLUSION ENDORSEMENT
Named Insured Endorsement Number
550 Seabreeze Development LLC
Policy Symbol Policy Number Policy Period Effective Date of Endorsement
IMC 108881479 001 06/01/2017 to 12/15/2017
Issued By (Name of Insurance Company)
iilinois Union Insurance Company

 

 

 

THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART

The following exclusions are added to your Policy or Coverage Part.

This insurance does not apply to:

A. Loss or damage arising directly or indirectly from
nuclear detonation, reaction, nuclear radiation or
radioactive contamination, ail whether controlled or
uncontrolled, or due to any act or condition incident
to any of the foregoing, whether such loss be direct
or indirect, proximate or remote, or be in whole or in
part caused by, contributed to, or aggravated by,
any physical loss or damage insured against by this
Policy or Coverage Part, however such nuclear
detonation, reaction, nuclear radiation or
radioactive contamination may have .been caused.
This exclusion replaces any other nuclear
detonation, nuclear reaction, nuclear radiation or
tadioactive contamination exclusions found
elsewhere in this Policy.

B. Loss or damage arising directly or indirectly from the

dispersal, application or release of, or exposure to,
chemical, radiological, or biological materials or
agents, all whether controlled or uncontrolled, or due
to any act or condition incident to any of the
foregoing, whether such loss be direct or indirect,
proximate or remote, or be in whole or in part caused
by, contributed to, or aggravated by, any physical
loss or damage insured against by this Policy or
Coverage Part, however such dispersal, application,
release or exposure may have been caused.

. If this endorsement is attached to a Commercial

Inland Marine Policy or Coverage Part, the term loss
or damage is changed to Loss.

ACE 0210 (01/08) @Chubb, 2016. All rights reserved. Page 1 of 1
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Docket 11/06/2019 Page 41 of 53
PROTECTIVE SAFEGUARDS ENDORSEMENT

 

 

 

Named Insured Endorsement Number

550 Seabreeze Development LLC

Polley Symbol Policy Number Policy Period Effective Date of Endorsement
IMC 108881479 001 06/01/2017 to 12/15/2017

 

 

 

Issued By (Name of Insurance Company)
{llinois Union Insurance Company

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

CONSTRUCTION RISK COVERAGE FORM

A. THEFT, VANDALISM AND MALACIOUS MISCHIEF COVERAGE

As a condition precedent to theft, vandalism, and malicious mischief coverage provided by this Policy, the NAMED
INSURED agrees that during the term of coverage the following protective safeguards will be maintained at every
INSURED PROJECT site covered by this Policy.

The protective safeguards to which this endorsement applies are indicated by an “X” below:

1, Fencing

{X] The entire INSURED PROJECT site will be surrounded with a chain link fence not less than six feet in height,
suitably anchored in the ground a reasonable distance from insured property. Gates through the chain link fence will
be securely locked during non-working hours.

2. Lighting
[x] The entire INSURED PROJECT site will be illuminated from sunset to sunrise, each day.

3. Guard Services

[-] The NAMED INSURED will employ a guard person, whose sole duty will be the security of any INSURED
PROJECT site, who will be on the premises of the INSURED PROJECT site during all non-working hours. This guard
will be equipped with a telephone for immediate use.

[_] The NAMED INSURED will employ a security service with one or more guards on the premises of the INSURED
PROJECT site, with a recording system or watch clock, making no less frequently than hourly rounds covering the
entire INSURED PROJECT site during all non-working hours. The guard or guards will record or have a watch clock
record the time of each inspection round. The guard or guards will be equipped with a telephone for immediate use.

The Company will not pay for LOSS caused by or resulting from theft, vandalism or malicious mischief if the NAMED
INSURED does not maintain these protective safeguards throughout the term of this Policy.

B. FIRE COVERAGE

As a condition precedent to fire coverage provided by this Policy, the NAMED INSURED agrees that during the term of
coverage the following protective safeguards will be maintained at every INSURED PROJECT site covered by this Policy.

The protective safeguards to which this endorsement applies are indicated by an "X” below:

ACE0782 (08/14) ©Chubb. 2016. Alll rights reserved. Page 1 of 2
Case 1:19-cv-24611-RNS Document 1-2. Entered on FLSD Docket 11/06/2019 Page 42 of 53

4. Cutting and Welding

[_] All combustible materials will be moved at least twenty five (25) feet away from the cutting or welding area(s) or
will be covered or shielded by non-combustible material.

All floor, wall, window and other openings including gaps, cracks or spaces in the building or structure, within
twenty five (25) feet of the cutting or welding area(s) will be covered by non-combustible material.

CJ Dedicated stand-by firefighting equipment will be provided at the cutting or welding area.

[| A designated employee, trained in the use of the stand-by firefighting equipment, will be assigned the sole

responsibility of fire watch and will remain on duty at the cutting or welding area during cutting or welding operations
and for at least sixty (60) minutes after such operations have ceased. No hot work permits should be issued and no
hot work activities should be permitted within two (2) hours of the end of the workday or the end of a shift.

2. Fire Hydrants

[[] Prior to the start of construction, fire hydrants will be installed within the INSURED PROJECT site's boundaries or
within 100 feet thereof and will be connected to a public water supply, tested, and fully operational.

3. Fencing

[X] The entire INSURED PROJECT site will be surrounded with a chain link fence not less than six feet in height,
suitably anchored in the ground a reasonable distance from insured property. Gates through the chain link fence will
be securely locked during non-working hours.

4, Lighting
[X] The entire INSURED PROJECT site will be illuminated from sunset to sunrise, each day.
§. Guard Services
CT] The NAMED INSURED will employ a guard person, whose sole duty will be the security of any INSURED

PROJECT site, who will be on the premises of the INSURED PROJECT site during all non-working hours. This guard
will be equipped with a telephone for immediate use.

CJ The NAMED INSURED will employ a security service with one or more guards on the premises of the INSURED
PROJECT site, with a recording system or watch clock, making no less frequently than hourly rounds covering the
entire INSURED PROJECT site during all non-working hours. The guard or guards will record or have a watch clock
record the time of each inspection round. The guard or guards will be equipped with a telephone for immediate use.

The Company will not pay for LOSS caused by or resulting from fire if the NAMED INSURED does not maintain these
protective safeguards throughout the term of this Policy.

All other terms and conditions remain unchanged.

ACE0782 (08/14) ' @Chubb, 2016. Alll rights reserved. Page 2 of 2
 

Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 43 of 53
RAIN, SLEET, ICE OR SNOW LIMITED COVERAGE ENDORSEMENT

 

 

 

Named Insured Endorsament Number

550 Seabreeze Development LLC

Policy Symbol Poticy Number Policy Period Effective Date of Endorsement
IMc 108881479 001 06/01/2017 te 12/15/2017

 

 

 

issued By (Name of Insurance Company)
Illinois Union Insurance Company

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:
CONSTRUCTION RISK COVERAGE FORM

The following is added under PART C EXTENSIONS OF COVERAGE:

The Company will pay for LOSS to insured property caused by or resulting from rain, sleet, ice or snow, whether
driven by wind or not, entering the interior of an INSURED PROJECT, whether or not the exterior of the INSURED
PROJECT is complete.

The most the Company will pay for LOSS in any one OCCURRENCE for this EXTENSION OF COVERAGE is
$5,000,000

The Sub-limit of Insurance shown above is part of and not in addition to the Limit of Insurance Per OCCURRENCE
stated on the Declarations.
The deductible amount in any one OCCURRENCE for the coverage provided by this endorsement is $250,000

All other terms and conditions remain unchanged.

ACE0812 (10/15) ©Chubb. 2016. All rights reserved. Page 1 of 1
° Cage 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 44 of 53
TERRORISM EXCLUSION ENDORSEMENT

 

 

 

Named Insured Endorsement Number

550 Seabreeze Development LLC

Policy Symbol Policy Number Policy Period ; Effective Date of Endorsement
IMC 108881479 001 06/01/2017 to 12/15/2017

 

 

 

Issued By (Name of Insurance Company)
Illinois Union Insurance Company

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

BOILER AND MACHINERY COVERAGE PART
BUSINESS AUTO COVERAGE FORM
GARAGE COVERAGE FORM
MOTOR CARRIER COVERAGE FORM
TRUCKERS COVERAGE FORM
BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE FORM
COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

The following exclusion is added to this policy and applies to all coverages, additional coverages, and coverage
extensions, notwithstanding any provision to the contrary in this policy or any other endorsement hereto:

A. This insurance does not cover loss, damage, injury, expense, cost, or legal obligation directly or indirectly caused
by or resulting from any of the following, regardless of any other cause or event, whether or not insured under this
policy, contributing concurrently or in any other sequence thereto:

1. “Act of Terrorism": or

2. Actions taken by or on behalf of any government or any branch or division thereof (including, without
limitation, the uniformed armed forces, militia, police, state security, and anti-terrorism agencies) in
responding to, preventing, combating, defending or retaliating against any "Act of Terrorism; or

3. dispersal, application, or release of any actual or alleged pathogen, poison, biologic or chemical product,
material, waste or substance as a result of an Act of Terrorism, and it reasonably appears that one purpose of
_ the Act of Terrorism was to release such product, material, waste or substance.

This exclusion applies whether or not the "Act of Terrorism" was committed in concert with or on behalf of any
organization or government.

The terms and limitations of this exclusion do not serve to create coverage for any loss which would otherwise be
excluded under this Policy, such as, but not limited to, losses excluded by the “Nuclear Exclusion’ or the "War
Exclusion” or similar provision.

B. As.used in this endorsement:

4. “Act of Terrorism" means any act against persons, organizations or property of any nature that Involves the
following or preparation for the following:

a. Use or threat of force or violence; or
b. Commission or threat of a dangerous act; or

c. Commission or threat of an act that interferes with or disrupts an electronic, communication,
information, or mechanical system; and

ALL-10750 (01/15) ©Chubb. 2046, Alll rights reserved. Page 1 of 2
” Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 45 of 53

2. Appears to be intended, in whole or in part, to:
a. Intimidate or coerce a government or the civilian population; or
b. Disrupt any segment of a nation’s economy; or
c. Influence the policy of a government by intimidation or coercion; or

d. Affect the conduct of a government by mass destruction, assassination, kidnapping or hostage-taking;
or

e. Further political, ideological, religious, social or economic objectives or to express (or express
opposition to) a philosophy or ideology; or

f. Respond to governmental action or policy.

"Act of Terrorism" shall also include any incident determined to be such by an official, department or agency
that has been specifically authorized by federal statute to make such a determination.

. C. Exception Covering Certain Fire Losses

If an Act of Terrorism results in a fire and the direct physical loss or damage to property insured hereunder
located in any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the
Commonwealth of the Northern Mariana Islands, American Samoa, Guam, each of the United States Virgin
Islands and any territory or possession of the United States, that, either pursuant to the Standard Fire Policy or
otherwise, prohibits exclusions for acts of terrorism that result in fire, this Company will pay for the loss or
damage caused by that fire. Such coverage for fire applies only to direct loss or damage to property insured
hereunder and may be limited, in accordance with the Standard Fire Policy, to the lesser of the actual cash value
of the property at the time of the loss or the amount which it would cost to repair or replace the property, without
allowance for any increased cost of repair or replacement by reason of any ordinance or law, and without any
compensation for business interruption, extra expense to continue business activities, or any other coverage for
loss or damage other than direct physical loss or damage to the property insured hereunder.

All other terms and conditions remain unchanged.

ALL-10750 (01/15) . @Chubb. 2016, Alll rights reserved. Page 2 of 2
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 46 of 53

TRADE OR ECONOMIC SANCTIONS ENDORSEMENT

 

 

 

Named Insured Endorsement Number

550 Seabreeze Development LLC

Policy Symbot Policy Number Policy Period Effective Date of Endorsement
IMC 108881479 001 06/01/2017 to 12/15/2017

 

 

 

 

Issued By (Name of Insurance Company}
Illinois Union Insurance Company

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us from providing
insurance, but not limited to, the payment of claims. All other terms and conditions of policy remain unchanged.

 

Authorized Agent

ALL-21101 (11-06) Pld. In U.S.A.
* CaSe 1:19-cv-24611-RNS pbcument 1-2 Entered on FLSD Dodket 11/06/2019 Page 47 of 53

SERVICE OF SUIT ENDORSEMENT - FLORIDA

 

 

 

Named Insured Endorsement Number

550 Seabreeze Development LLC

Policy Symbo! Policy Number Policy Period Effective Date of Endorsement
IMC 108881479 001 06/01/2017 to’ 12/15/2017

 

 

 

issued By (Name of Insurance Company)
Illinois Union Insurance Company

 

 

 

Insert the policy number. The remainder of the information is to be completed only when this endorsement Is issued subsequent to the preparation of the policy.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Information about service of suits upon the company is given below. Service of process of suits against the company may
be made upon the following person, or another person the company may designate:

Chief Financial Officer of the State of Florida
Depariment of Financial Services

200 E. Gaines Street

Tallahassee, FL 32399

The person named above is authorized and directed to accept service of process on the company's behalf in any action,
suit or proceeding instituted against the company. If the insured requests, the company will give the insured a written
promise that a general appearance will be entered on the company's behalf if a suit is brought.

If the insured requests, the company will submit to the jurisdiction of any court of competent jurisdiction. The company will
accept the final decision of that court or any Appellate Court in the event of an appeal. However, nothing in this
endorsement constitutes a waiver of company’s right to remove an action to a United States District Court, or to seek a
transfer of a case to another court as permitted by the laws of the United States or of any state in the United States.

Florida law requires that the Chief Financial Officer of the State of Florida be designated as the company's agent for
service of process. In Florida the company. designates the Chief Financial Officer as the company's true and lawful
attorney upon whom service of process on the company's behalf may be made. The company also authorizes the Chief
Financial Officer to mail process received on the company's behalf to the company person named below.

Saverio Rocca, Assistant General Counsel
Chubb Group of Insurance Companies
436 Walnut Street

Philadelphia, PA 19106-3703

NOTHING HEREIN CONTAINED SHALL BE HELD TO VARY, ALTER, WAIVE OR EXTEND ANY OF THE TERMS,
CONDITIONS, OR LIMITATIONS OF THE POLICY TO WHICH THIS ENDORSEMENT IS ATTACHED OTHER THAN -
AS ABOVE STATED.

 

Authorized Representative

SL-44730 (11/14) Page 1 of 1
7

~ Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dotket 11/06/2019 Page 48 of 53

 

CHUB Ee Illinois Union Insurance Company _

Insurance Company

§50 Seabreeze Development LLC
Policyholder

108881479 001
Policy Number

AMWINS BROKERAGE OF GEORGIA LLC
Broker/Producer

POLICYHOLDER DISCLOSURE
NOTICE OF TERRORISM INSURANCE COVERAGE

You were notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase insurance
coverage for losses resulting from acts of terrorism. As defined in Section 102(1) of the Act: The term “act of terrorism"
means any act or acts that are certified by the Secretary of the Treasury—-in consultation with the Secretary of Homeland
Security, and the Attorney General of the United States—-to be an act of terrorism; to be a violent act or an act that Is
dangerous to human life, property, or infrastructure; to have resulted in damage within the United States, or outside the
United States in the case of certain air carriers or vessels or the premises of a United States mission; and to have been
committed by an individual or individuals as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

YOU SHOULD KNOW THAT WHERE COVERAGE |S PROVIDED BY YOUR POLICY FOR LOSSES RESULTING
FROM CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE PARTIALLY REIMBURSED BY THE UNITED
STATES GOVERNMENT UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY
CONTAIN OTHER EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR
NUCLEAR EVENTS. - UNDER THE FORMULA, THE UNITED STATES GOVERNMENT GENERALLY REIMBURSES
85% FOR YEAR 2015, 84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017, 82%
BEGINNING ON JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY 1,
2020, OF COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED DEDUCTIBLE PAID
BY THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE PREMIUM THAT WOULD BE CHARGED FOR
THIS COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS
THAT MAY BE COVERED BY THE FEDERAL GOVERNMENT UNDER THE ACT.

YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100
BILLION CAP THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’ LIABILITY FOR
LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY
ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS
EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.

You elected NOT to purchase terrorism coverage under the Act at the price indicated. ACCORDINGLY, WE WILL NOT
PROVIDE THIS COVERAGE AND YOU DO NOT OWE THE ADDITIONAL PREMIUM FOR THAT COVERAGE
INDICATED BELOW.

 

Terrorism coverage described by the Act under your policy was made available to you for additional
premium in the amount of $3,200 , however you elected to decline such coverage.

 

 

 

TRIA24 (01/15) Page 1 of 1
Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Do¢ket 11/06/2019 Page 49 of 53

CHUBBS

Chubb Producer Compensation
Practices & Policies

Chubb believes that policyholders should have access to information about Chubb's practices and policies related to the

payment of compensation to brokers and independent agents. You can obtain that information by accessing our website
at http://Awww.chubbproducercompensation.com or by calling the following toll-free telephone number: 1-866-512-2862.

ALL-20887 (10/06) Page 1 of 1
* CaSe 1:19-cv-24611-RNS D6cument 1-2 Entered on FLSD Docket 11/06/2019 Page 50 of 53

‘CHUBB’

Questions About Your Insurance?

Answers to questions about your insurance, coverage information, or assistance in resolving complaints can
be obtained by calling Chubb, Customer Support Service Department, at 1-800-352-4462.

ALL-5X45 (11/96) Ptd. in U.S.A.
™ CaSe 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 51 of 53

IL P 001 01 04

U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
ASSETS CONTROL ("OFAC")
ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy. You
should read your policy and review your Declarations page for complete information on the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives issued by
OFAC. Please read this Notice-carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:

® Foreign agents;

® Front organizations;

e Terrorists; .

© Terrorist organizations; and

@ Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's web
site — http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and Blocked Person, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this insurance are
immediately subject to OFAC. When an insurance policy is considered to be such a blocked or frozen contract, no
payments nor premium refunds may be made without authorization from OFAC. Other limitations on the premiums and

payments also apply.

IL. P 001 01 04 © ISO Properties, Inc., 2004 Page 1 of 1
”

Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 52 of 53

CHUBB’

Claims Directory
Property and Inland Marine

Claims or Loss Notices related to this policy should be reported to the following:

 

 

 

Claini Office Email and Fax ‘ Location
Chubb North First Notices Email: P.O. Box 5122
American ACEClaimsFirstNotice@chubb.com Scranton, PA
Claims . . 18505-0554

First Notices Fax: ,
(877)-395-0131 (Toll Free):
~ (302)-476-7254 (Local)
Phone:
- (800)-433-0385 - Business Hours
(800)-523-9254 — After Hours

 

 

 

 

 

MA-608255p (04/15) ©Chubb. 2016. All rights reserved. Page 1 of 1
amt

" Case 1:19-cv-24611-RNS Document 1-2 Entered on FLSD Dodket 11/06/2019 Page 53 of 53

 

 

 

 

 

 

SIGNATURES
Named Insured . :; Endorsement Number
550 Seabreeze Development LLC .
Policy Symbol ~ | Policy Number Policy Period _ | Effective Date of Endorsement
IMC. 108881479 001 . 06/01/2017 to 12/15/2017
Issued By (Name of Insurance Company) :
Illinois Union Insurance Company

 

 

 

Insert the policy:number. The remainder of the information Is to be completed only when this endorsement is Issued subsequent to the preparation of the policy.

THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.

By signing and delivering the policy to you, we state that it is a valid contract.

ILLINOIS UNION INSURANCE COMPANY (A stock company)
525 W. Monroe Street, Suite 400, Chicago, Illinois 60661

WESTCHESTER SURPLUS LINES INSURANCE COMPANY (A stock company)
Royal Centre Two, 11575 Great Oaks Way, Suite 200, Alpharetta, GA 30022

  

A (abhi

~ "REBECCA L: COLLINS, Secretary JOHN J, LUPICA, President

 

Authorized Representative.

Chubb. Insured?

LD-5S23j (03/14) Page 1 of 1
